 



Exhibit 10.55
CENTER PAVILLION NORTH SHOPPING CENTER
SPACE # 7529 CAMPBELL ROAD, SUITE 306
TENANT DOVER SADDLERY RETAIL, INC.
TABLE OF CONTENTS

             
SECTION 1:
  DEFINITIONS AND CERTAIN BASIC PROVISIONS.     1  
SECTION 2:
  GRANTING CLAUSE.     2  
SECTION 3:
  OCCUPANCY AND ACCEPTANCE OF PREMISES.     2  
SECTION 4:
  RENT.     3  
SECTION 5:
  INTENTIONALLY OMITTED.     3  
SECTION 6:
  COMMON AREAS.     3  
SECTION 7:
  USE AND CARE OF PREMISES.     4  
SECTION 8:
  MAINTENANCE AND REPAIR OF PREMISES.     5  
SECTION 9:
  ALTERATIONS.     5  
SECTION 10:
  LANDLORD'S RIGHT OF ACCESS; USE OF ROOF.     6  
SECTION 11:
  SIGNS; STORE FRONTS.     6  
SECTION 12:
  UTILITY SERVICE.     6  
SECTION 13:
  INTENTIONALLY OMITTED     7  
SECTION 14:
  INDEMNITY AND PUBLIC LIABILITY INSURANCE.     7  
SECTION 15:
  OTHER INSURANCE.     7  
SECTION 16:
  NON-LIABILITY FOR CERTAIN DAMAGE.     8  
SECTION 17:
  DAMAGE BY CASUALTY.     8  
SECTION 18:
  EMINENT DOMAIN.     9  
SECTION 19:
  ASSIGNMENT AND SUBLETTING.     9  
SECTION 20:
  REAL ESTATE TAXES.     10  
SECTION 21:
  DEFAULT BY TENANT AND REMEDIES.     10  
SECTION 22:
  INTENTIONALLY OMITTED.     13  
SECTION 23:
  BANKRUPTCY.     13  
SECTION 24:
  HOLDING OVER.     13  
SECTION 25:
  SUBORDINATION; ATTORNMENT; ESTOPPELS.     14  
SECTION 26:
  LIABILITY OF LANDLORD; SALE BY LANDLORD.     14  
SECTION 27:
  WARRANTIES AND REPRESENTATIONS.     14  
SECTION 28:
  TIMING.     14  
SECTION 29:
  ENTIRE AGREEMENT.     14  
SECTION 30:
  NOTICES.     14  
SECTION 31:
  MISCELLANEOUS.     15  
SECTION 32:
  INDEPENDENT CONTRACTOR.     15  
SECTION 33:
  “DTPA” WAIVER.     16  
SECTION 34:
  ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF TENANT.     16  
SECTION 35:
  HAZARDOUS MATERIALS.     16  
 
           
EXHIBIT “A”:
  SITE PLAN        
EXHIBIT “B”:
  LEGAL DESCRIPTION        
EXHIBIT “C”:
  IMPROVEMENTS        
EXHIBIT “D”:
  SIGN CRITERIA        
EXHIBIT “E”:
  POLICIES AND REGULATIONS        
EXHIBIT “F”:
  TENANTS MOVE OUT CHECK LIST        
EXHIBIT “G”:
  INTENTIONALLY OMITTED        
EXHIBIT “H”:
  EXCLUSIVES AND PROHIBITED USES        
EXHIBIT “I”:
  OPTION/S TO RENEW        

 



--------------------------------------------------------------------------------



 



SHOPPING CENTER LEASE AGREEMENT
STATE OF TEXAS
COUNTY OF DALLAS
     THIS LEASE AGREEMENT is entered into this ___ day of ___, 2007 by and
between the Landlord and the Tenant hereinafter named.
SECTION 1:DEFINITIONS AND CERTAIN BASIC PROVISIONS.

(a)   “Landlord”: Pavillion North, Ltd., a Texas limited partnership   (b)  
Landlord’s Address: 7517 Campbell Road, #601, Dallas, TX 75248   (c)   “Tenant”:
Dover Saddlery Retail, Inc.   (d)   Tenant’s Mailing Address: 525 Great Road,
Littleton, MA 01460   (e)   Tenant’s Trade Name: Dover Saddlery   (f)   Tenant’s
Address in Shopping Center: 7529 Campbell Road, Suite 306, Dallas, TX 75248  
(g)   “Principal Agent”: The John Bowles Company-Mike Cagle   (h)   “Cooperating
Agent”: NA   (i)   “Demised Premises”: Pavillion North Shopping Center (the
“Shopping Center”) in the City of Dallas, Dallas County, Texas, a store unit
containing approximately 5,378 square feet in area, being an irregular space of
approximately 68 feet by 70 feet (measured to the exterior of outside walls and
to the center of interior walls), said premises being shown and outlined on
EXHIBIT “A”. With regard to EXHIBIT “A”, the parties agree that the Exhibit is
attached solely for the purpose of locating the Shopping Center and the Demised
Premises within the Shopping Center and that no representation, warranty, or
covenant is to be implied by any other information shown on the Exhibit (i.e.
any information as to buildings, tenants, or prospective tenants), and is
subject to change at any time.   (j)   “Lease Term”: Commencing the earlier of
sixty (60) days from the date Landlord tenders delivery of the Demised Premises
or when Tenant opens for business (the “Commencement Date”) except as may be
modified by exhibits which will be attached to this Lease if a building or store
unit is to be constructed for Tenant, and continuing for five (5) years and zero
(0) months; provided that if the Commencement Date is a date other than the
first day of a calendar month, the Lease Term shall be extended for said number
of years and months in addition to the remainder of the calendar month in which
the Commencement Date occurs. Tenant shall have two 5 year options to renew as
described in detail on EXHIBIT “I” attached hereto and made a part hereof.   (k)
  “Minimum Guaranteed Rental” per month, payable in advance:

         
Months 2 – 24:
  $12.00/SF   $5,378.00/Month
Months 25 – 60:
  $12.35/SF   $5,534.86/Month

    Tenant’s Minimum Guaranteed Rental (but not Common Area Maintenance, Taxes
and Insurance expenses) shall be abated for the first thirty (30) days of the
Lease Term.   (l)   “Percentage Rental Rate”: N/A% Monthly Breakpoint: $N/A
Yearly Breakpoint: $N/A   (m)   Initial estimated Common Area maintenance
charge, as set forth in Section 6, payable in advance and subject to adjustment
as provided herein: A minimum of $739.48 per month.   (n)   Initial estimated
real estate tax charge, as set forth in Section 20, payable in advance and
subject to adjustment as provided herein: $1,286.24 per month.   (o)   Initial
estimated charge for the cost of insurance obtained by Landlord, as set forth in
Section 15, payable in advance and subject to adjustment as provided herein:
$85.15 per month.   (p)   “Prepaid Rental”: $2,110.87, being Tenant’s Minimum
Guaranteed Rental and Tenant’s share of the estimated Common Area maintenance
charges, real estate taxes, insurance for the 1st month of the Lease Term,
payable upon execution hereof.   (q)   Intentionally omitted.   (r)   Permitted
use: Subject to the exclusives and prohibited uses as set forth on EXHIBIT “H”,
Tenant shall use the Demised Premises solely for the sale of equestrian riding
equipment, saddles, tack, riding apparel, barn and stable equipment and other
equestrian related items (the “Permitted Use”), and for no other use. With the
exception of (i) Marshall’s, or (ii) any other tenant, their successors and
assigns, with a lease executed prior to this Lease, during the term of this
Lease including any extended term, Landlord, to the extent that Landlord may
lawfully do so, covenants and agrees that it will not directly lease or rent any
additional property within the Shopping Center to a tenant that sells equestrian
or equestrian related products. Notwithstanding the foregoing, Landlord will not
grant its consent to any sublease or assignment for any sublessee or assignee
whose use of the premises would be substantially similar to the Permitted Use.

1



--------------------------------------------------------------------------------



 



    Except as provided below, Tenant shall not abandon, vacate or cease to
actively operate its business in the Demised Premises. Notwithstanding the
foregoing, in the event Tenant shall fail to actively operate its business in
the Demised Premises for more than ninety (90) consecutive days and such failure
is not due to casualty or repair, condemnation, remodeling or other cause beyond
Tenant’s control, Landlord shall have the right to (i) continue to accept
Tenant’s payment of Rent and allow Tenant to remain in possession of the Demised
Premises or (ii) terminate this Lease. In the event Landlord elects (ii) above,
Tenant shall pay Landlord a termination penalty (the “Termination Fee”) equal to
the unamortized portion of the Additional Allowance (hereinafter defined) based
on amortization at 9% per annum over seven (7) years and Tenant shall
immediately surrender the Demised Premises to Landlord and be released from all
obligations under this Lease thereafter. The ninety (90) consecutive day period
shall mean that Tenant cannot cease business operations and resume operations
for a brief time as a means of preventing Landlord from exercising its
termination right.

Each of the foregoing definitions and basic provisions shall be construed in
conjunction with and limited by the references thereto in the other provisions
of this Lease.
SECTION 2: GRANTING CLAUSE.

    In consideration of the obligation of Tenant to pay rent as herein provided
and in consideration of the other terms, covenants and conditions hereof, to be
kept, performed and observed by Tenant, Landlord hereby demises and leases to
Tenant, and Tenant hereby takes from Landlord, the Demised Premises as described
in Section 1(i), TO HAVE AND TO HOLD the Demised Premises for the Lease Term
specified in Section 1(j), all upon the terms and conditions set forth in this
Lease. NOTE: If this Lease provides for construction prior to occupancy, refer
to the appropriate exhibits attached hereto. In such case, this Section 2 shall
be deemed modified to the extent inconsistent with such exhibits.

SECTION 3: OCCUPANCY AND ACCEPTANCE OF PREMISES.

(a)   By occupying the Demised Premises, Tenant shall be deemed to have accepted
the same and to have acknowledged that the same comply fully with Landlord’s
covenants and obligations hereunder. Tenant accepts the Demised Premises and all
buildings, fixtures, equipment and other improvements of every kind and
character included therein or situated thereon in “AS IS, WHERE IS” condition
and “WITH ALL FAULTS”. Landlord makes no warranty of any kind, express or
implied, with respect to the Demised Premises (without limitation, Landlord
makes no warranty as to the habitability, fitness or suitability of the Demised
Premises for a particular purpose).

(b)   Tenant acknowledges that Tenant has inspected and approved the site
(hereinafter referred to as the “Site”) and the site plan (hereinafter referred
to as the “Site Plan”) pursuant to which is located the Demised Premises;
provided, however, Landlord shall have the right to modify the Site Plan at any
time and from time to time where necessary in Landlord’s sole and absolute
discretion to provide for changes in the plan of development of the Site in such
manner as Landlord deems advisable. Notwithstanding the above, Landlord shall
not allow a “kiosk” on the sidewalk directly in front of the Demised Premises.
Tenant, by occupying the Demised Premises, shall be deemed to have acknowledged
that Landlord has substantially completed the construction of the shell of the
Demised Premises and the Landlord’s Work (as hereinafter defined) has been
constructed to Tenant’s satisfaction.

(c)   If this Lease is executed before the Demised Premises becomes vacant, or
if any present tenant or occupant of the Demised Premises holds over, and
Landlord cannot acquire possession of the Demised Premises prior to the
Commencement Date of this Lease, as above defined, Landlord shall not be deemed
to be in default hereunder; and in such event Tenant agrees to accept possession
of the Demised Premises at such time as Landlord is able to tender the same. If
Landlord utilizes the provisions of this Section, Landlord will waive the
payment of rent covering any period prior to tender of possession of the Demised
Premises to Tenant. If Landlord does not provide possession of the Demised
Premises within three (3) months following execution of this Lease, Tenant shall
have the option to cancel this Lease and receive repayment of all prepaid rents.

(d)   Whether or not this Lease provides for construction of improvements at the
Demised Premises, whether by Landlord or Tenant, the Lease Term shall commence
upon the Commencement Date specified in Section 1(j) above.

(e)   This Lease shall be a binding contractual agreement effective upon the
date of execution hereof by both Landlord and Tenant, notwithstanding the later
commencement of the Lease Term of this Lease.

(f)   Tenant agrees to participate in a joint opening of the Shopping Center if
requested to do so by Landlord.

(g)   For the purposes of this Lease, “Landlord’s Work” comprises the
construction or, if already partially constructed, the completion of
construction of the Demised Premises, the finish out work (if any) to be carried
out by Landlord in and/or to the Demised Premises, (all as described in EXHIBIT
“C”, and any work for which Landlord itself will contract, as described in
EXHIBIT “C”.

(h)   Landlord may complete Landlord’s Work with such minor variations as
Landlord may deem advisable.

(i)   Tenant shall have no right to enter or occupy the Demised Premises until
the Demised Premises are Ready for Occupancy. As used in this Lease, the term
“Ready for Occupancy” means the date upon which Landlord tenders delivery of the
Demised Premises in compliance with the terms of this Lease.

(j)   If Landlord shall for any reason fail to substantially complete Landlord’s
Work prior to the scheduled completion date of Landlord’s Work, Landlord shall
not be deemed to be in default hereunder or otherwise liable in damages to
Tenant, nor shall the Lease Term or any other provision of this Lease be
affected, save that if the Demised Premises are not Ready for Occupancy within
three (3) months following the scheduled completion date of Landlord’s Work, for
any reason other than Tenant’s default or failure, (in which event the period of
three (3) months shall be extended by the period of the delay resulting from
such default or failure), Tenant may at its option terminate this Lease by
written notice to Landlord delivered within thirty (30) days following the
expiration

2



--------------------------------------------------------------------------------



 



of said three (3) months or extended period, as aforesaid, and in such event
neither party shall have any further liabilities or obligations hereunder,
except that Landlord shall repay Tenant any Prepaid Rental or Security Deposit.

(k)   Upon the Demised Premises being Ready for Occupancy, Tenant agrees to
accept possession thereof and to use its best endeavors to have Tenant’s Work
completed, and its fixtures, furniture, and equipment installed in the Demised
Premises, as soon as reasonably possible.

SECTION 4: RENT.

(a)   Rental shall accrue hereunder from the Commencement Date, and shall be
payable to Landlord at the address specified in Section 1(b) above. Tenant’s
proportionate share of Common Area cost, real estate taxes, costs for insurance,
and any other amount payable hereunder by Tenant to Landlord are herein referred
to as “additional rent” or “additional rental”. Minimum Guaranteed Rent and
additional rent are herein referred to as “rent” or “rental”.

(b)   Tenant shall pay to Landlord Minimum Guaranteed Rental in monthly
installments in the amounts specified in Section 1(k) above. The first such
monthly installment shall be due and payable on or before the Commencement Date,
and subsequent installments shall be due and payable on or before the first day
of each succeeding calendar month during the Lease Term; provided that if the
Commencement Date is a date other than the first day of a calendar month, there
shall be due and payable on or before such date as Minimum Guaranteed Rental for
the balance of such calendar month a sum equal to that proportion of the rent
specified for the first full calendar month as herein provided, which the number
of days from the Commencement Date to the end of the calendar month during which
the Commencement Date shall fall bears to the total number of days in such
month. No acceptance by Landlord of partial payment of any rent or other sum due
from Tenant shall be deemed a waiver by Landlord of any of its rights to the
full amount due, nor shall any endorsement or statement on any check or
accompanying letter from Tenant be deemed an accord and satisfaction.

(c)   Intentionally Omitted.   (d)   Intentionally Omitted.   (e)  
Intentionally Omitted.

(f)   It is understood that the Minimum Guaranteed Rental is payable on or
before the first day of the month without offset or deduction of any nature. In
the event any rental is not received within 5 days after its due date, as set
forth above, for any reason whatsoever, or if any rental payment is made by
check that is returned due to insufficient funds, then in addition to the past
due amounts, Tenant shall pay to Landlord one of the following (the choice to be
at the sole option of Landlord unless one of the choices is improper under
applicable law, in which event the other alternative will automatically be
deemed to have been selected): (a) a late charge in an amount equal to ten
percent (10%) of the rental then due in order to compensate Landlord for its
administrative and other overhead expenses; or (b) interest on the rental then
due at the maximum contractual rate which could legally be charged in the event
of a loan of such rental to Tenant (but in no event to exceed 11/2% per month),
such interest to accrue continuously on any unpaid balance due to Landlord by
Tenant during the period commencing with the rental due date and terminating
with the date on which Tenant makes full payment of all amounts owing to
Landlord at the time of said payment. Any such late charge or interest payment
shall be payable as additional rental under this Lease, shall not be considered
as a deduction from Percentage Rental, and shall be payable immediately on
demand.

(g)   If any rental is paid by check that is returned due to insufficient funds,
Tenant shall on demand make the required payment to Landlord in good and
sufficient funds. Moreover, Tenant shall also pay to Landlord on demand all bank
fees incurred by Landlord as a result of such returned check.

(h)   If Tenant fails more than twice in any twelve (12) calendar month period
to make any rental payment when due, Landlord may require, by giving written
notice to Tenant (and in addition to any late charge or interest accruing, as
well as any other rights and remedies accruing pursuant to Sections 21 and 22 to
follow, or any other term, provision or covenant of this Lease), that all future
rental payments are to be made by cash, cashier’s check, or money order, and
that the delivery of Tenant’s personal or corporate check will no longer
constitute a payment of rental as provided in this Lease. Any acceptance of
Tenant’s personal or corporate check thereafter by Landlord shall not be
construed as a subsequent waiver of said rights.

SECTION 5: INTENTIONALLY OMITTED.
SECTION 6: COMMON AREAS.

(a)   The term “Common Area” is defined for all purposes of this Lease as that
part of the Shopping Center intended for the common use of all tenants,
including but not limited to the parking area, private streets and alleys,
landscaping, curbs, loading areas, sidewalks, malls and promenades (enclosed or
otherwise), lighting facilities, drinking fountains, meeting rooms, common area
and equipment storage, public toilets, and the like. Landlord reserves the right
to change from time to time the dimensions and location of the Common Area, as
well as the dimensions, identity and type of any buildings in the Shopping
Center. Tenant and its employees and customers, and, when duly authorized
pursuant to the provisions of this Lease, its subtenants, licensees and
concessionaires, shall have the non-exclusive right to use the Common Area as
constituted from time to time (provided, that Tenant shall not have the right to
use any Common Area that Landlord grants an exclusive use right to another
tenant or occupant of the Shopping Center), such use to be in common with
Landlord, other tenants of the Shopping Center and other persons permitted by
Landlord to use the same, and subject to such reasonable policies and
regulations governing use as set forth on EXHIBIT “E” and as amended by Landlord
from time to time, including the designation of specific areas within the
Shopping Center, or in reasonable proximity thereto, in which automobiles owned
by Tenant, its employees, subtenants, licensees and concessionaires shall be
parked. In this regard, Tenant shall furnish to Landlord upon request a complete
list of the vehicle license numbers of all employees, licensees or
concessionaires. Should Tenant or any of its employees, subtenants,

3



--------------------------------------------------------------------------------



 



    licensees or concessionaires park in any part of the Shopping Center other
than the specified areas designated for employee parking and, after verbal or
written warning or by violation sticker placed on vehicle, the vehicle will be
subject to towing at the expense of the violator.

(b)   Tenant shall not solicit business or display merchandise within the Common
Area or distribute handbills therein or take any action that would interfere
with the rights of other persons to use the Common Area. Landlord may
temporarily close any part of the Common Area for such periods of time as may be
necessary to make repairs or alterations.

(c)   Landlord may from time to time substitute for any parking area other areas
reasonably accessible to the tenants of the Shopping Center, which areas may be
elevated, surface or underground.

(d)   Landlord shall be responsible for the operation, management, and
maintenance of the Common Area, the manner of maintenance and the expenditures
therefor to be in the sole discretion of Landlord. Tenant acknowledges that
Landlord makes no representation or warranty as to whether or not Landlord will
provide security services or, if so, what form of security services will be
provided.

(e)   In addition to the rentals and other charges prescribed in this Lease,
Tenant shall pay to Landlord, without offset or deduction, Tenant’s
proportionate share of the cost of operation, repair, maintenance and
replacement, as needed, of the Common Area (including, without limitation, among
other Common Area costs, those for lighting, painting, cleaning, policing,
inspecting, repairing, replacing, canopies, skylights, floors, corridors,
railings, gutters, downspouts, foundations, fences, loudspeakers, public
address, musical broadcasting and electrical systems; gardening, landscaping and
grounds maintenance, watering, irrigation; cleaning, snow/ice removal, sanding,
garbage and waste collection and disposal including maintenance and replacement
of trash receptacles and ash urns, trash compactors, benches, bicycle racks and
outdoor furniture; traffic control, security, alarm monitoring, supervising,
striping, resurfacing and drainage of parking area, driveways and sidewalks,
including but not limited to compliance with all governing codes; all utilities
and repairs and maintenance of such including electricity, gas, water, and
sewer, and in the event of an enclosed mall or promenade in the Shopping Center
for heating and cooling; Tenant’s pro-rata share of whatever management costs
are incurred by the Landlord, including, but not limited to salaries and
expenses related to management, maintenance and accounting personnel, overhead
and operating expenses attributable to the operation of the management office
(including, but not limited to telephone, postage, and stationary expenses);
rental or lease charges and repairs and replacements to and maintenance and
operation of signs, flags, banners or seasonal décor relating to the Shopping
Center, whether owned or rented by Landlord, which may be incurred by Landlord
in its sole discretion; and depreciation of maintenance equipment. In addition,
although the roof(s) of the building(s) in the Shopping Center are not literally
part of the Common Area, Landlord and Tenant agree that roof maintenance and
repair, but not replacement, shall be included as a common area maintenance item
to the extent not specifically allocated to Tenant under this Lease or to
another tenant pursuant to its lease. Landlord’s fee for the administration of
all the above items shall be fifteen (15%) percent of the total annual Common
Area costs excluding utilities. Excluded from Common Area costs are capital
expenditures, ad valorem taxes, assessments, and depreciation of Landlord’s
original investment.

(f)   The proportionate share of Common Area costs to be paid by Tenant shall be
computed on the ratio that the total gross leasable area of the Demised Premises
bears to the total gross leasable area of all buildings (excluding Common Areas)
within the Shopping Center; provided that, in no event shall such share be less
than the amount specified in Section 1(m) above. Notwithstanding the foregoing,
if during the Lease Term Landlord permits any tenant or occupant in the Shopping
Center to perform any item of Common Area costs for its sole benefit and at its
sole expense in lieu of Landlord’s performance thereof (which Common Area cost
item is typically provided by Landlord to all tenants of the Shopping Center and
the cost of which would be included in Common Area costs pursuant to
Section 6(e), then Landlord shall have the right but not the obligation, to
equitably allocate the Common Area cost of such specific Common Area item so
that only those tenants in the Shopping Center that directly or indirectly
benefit from such Common Area item shall pay such Common Area cost (such tenants
shall be hereinafter referred to as “Cost Pool Tenants”. Each Cost Pool Tenant’s
share of such Common Area cost shall be a fraction with a numerator equal to the
leasable square footage of the Cost Pool Tenant’s premises and the denominator
equal to the sum of the leasable square footage of all Cost Pool Tenants’
premises. Tenant shall make estimated monthly payments to Landlord, and Landlord
may at its option make other periodic charges for conditions that exceed the
estimated annual cost of operation and maintenance of the Common Area. These
expenses are payable in advance but subject to adjustment after the end of the
year on the basis of the actual cost for such year. Within ten (10) days after
delivery to Tenant of such actual cost adjustment by Landlord, Tenant shall pay
to Landlord any additional monies due. Provided that Tenant is not in default,
Landlord shall credit Tenant’s excess, if any, to its next scheduled payment.

SECTION 7: USE AND CARE OF PREMISES.

(a)   The Demised Premises may be used only for the purpose or purposes
specified in Section 1(r) and for no other purpose without the prior written
consent of Landlord. Tenant shall use in the transaction of business in the
Demised Premises the trade name specified in Section 1(e) above and no other
trade name without the prior written consent of Landlord. Tenant shall not at
any time leave the Demised Premises vacant, but shall in good faith continuously
throughout the Lease Term conduct business in a reputable manner so as to
produce the maximum amount of sales from the Demised Premises, and shall, except
during reasonable periods for repairing, cleaning and decorating, keep the
Demised Premises open to the public for business with adequate personnel in
attendance on all days during all hours (including evenings) established by
Landlord from time to time as store hours for the Shopping Center, and during
any other hours when the Shopping Center generally is open to the public for
business, except to the extent Tenant may be prohibited from being open for
business by applicable law, ordinance or governmental regulation. Such that the
Shopping Center may be available to customers’ use, the hours shall have a
minimum parameter of five (5) days a week, with a minimum of eight (8) hours per
day; specifically 10:00 a.m. to 6:00 p.m. Fewer hours require the written
consent of Landlord.

(b)   Tenant shall not, without Landlord’s prior written consent, keep anything
within the Demised Premises or use the Demised Premises for any purpose which
(i) increases the insurance premium cost, or (ii) makes void or voidable any
insurance policy carried on the Demised Premises or other parts of the Shopping
Center, or (iii) makes any

4



--------------------------------------------------------------------------------



 



other lease in the Shopping Center void or voidable or would render Landlord in
default thereunder, or (iv) constitutes a default under any indebtedness secured
by the Shopping Center or any part thereof. All property kept, stored or
maintained within the Demised Premises by Tenant shall be at Tenant’s sole risk.

(c)   Tenant shall not conduct within the Demised Premises any fire, auction,
bankruptcy, “going-out-of-business”, “lost-our-lease”, or similar sales. Tenant
shall not permit any objectionable or unpleasant odors to emanate from the
Demised Premises; nor place or permit any radio, television, loudspeaker or
amplifier on the roof or outside the Demised Premises or where the same can be
seen or heard from outside the building; nor place any antenna, awning or other
projection on the exterior of the Demised Premises; nor take any other action
which in the exclusive judgment of Landlord, would constitute a public or
private nuisance or would disturb or endanger other tenants of the Shopping
Center or unreasonably interfere with their respective premises; nor do anything
which would tend to injure the reputation of the Shopping Center.

(d)   Tenant shall take good care of the Demised Premises and keep the same free
from waste at all times. Tenant shall keep the Demised Premises and sidewalks,
service-ways and loading areas adjacent to the Demised Premises neat, clean and
free from dirt or rubbish at all times, and shall store all trash and garbage
within the Demised Premises, until disposed of in dumpsters provided. Receiving
and delivery of goods and merchandise and removal of garbage and trash shall be
made only in the manner and areas prescribed by Landlord. Landlord may, at its
sole option, arrange for collection of all trash and garbage and, should
Landlord exercise such option, Tenant’s proportionate share of the cost thereof
will be a part of its Common Area cost. Tenant shall not operate an incinerator
or burn trash or garbage within the Shopping Center area. If Tenant is a
restaurant, Tenant shall keep a grease trap properly serviced and free of odor
and clean at all times and at Tenant’s sole expense. There shall be no outside
storage of grease that does not meet with Landlord’s approval; and if approved,
the storage area shall be kept washed and clean at Tenant’s expense. All trash
shall be disposed of in heavy-duty plastic bags, securely tied and placed into
dumpsters. All non-waxed cardboard shall be flattened and recycled.

(e)   Tenant shall maintain all display windows in a neat, attractive condition,
and shall keep all display windows, exterior electric signs lighted from dusk
until 11:00 p.m., or such other hours as Landlord may from time to time in its
sole discretion designate, every day, including Sundays and holidays.

(f)   Tenant shall procure at its sole expense any permits and licenses required
for the transaction of business in the Demised Premises and otherwise comply
with all applicable laws, ordinances, and governmental regulations.

SECTION 8: MAINTENANCE AND REPAIR OF PREMISES.

(a)   Landlord shall keep the foundation, the exterior walls (except plate glass
windows, doors, door closure devices, special store fronts and other exterior
openings; window and door frames, molding, locks and hardware; signs, placards,
decorations or advertising media of any type; and interior painting or other
treatment of exterior walls) and roof of the Demised Premises in good repair,
except that Tenant shall be required to make all repairs occasioned by the act
or negligence of Tenant, its agents, employees, subtenants, licensees and
concessionaires. In the event that the Demised Premises should become in need of
repairs required to be made by Landlord hereunder, Tenant shall give immediate
written notice thereof to Landlord; and Landlord shall not be responsible in any
way for failure to make any such repairs until a reasonable time shall have
elapsed after delivery of such written notice. Landlord and Tenant expressly
agree that all repairs, maintenance, management and other services to be
performed by Landlord or Landlord’s agents exclusively consists of the exercise
of professional judgment by such service providers, and Tenant expressly waives
any claims for breach of warranty arising from the performance of such services.
Other than as set out in this Lease, Landlord shall be under no obligation to
perform any repair, maintenance or management services in the Demised Premises
or the surrounding Common Areas, and Tenant shall be fully responsible at its
expense for all repair, maintenance and management services other than those
which are expressly assumed by Landlord.

(b)   Tenant shall keep the Demised Premises clean and habitable and in first
class condition and repair and shall at its sole cost and expense keep the
Demised Premises free of insects, termites, rodents, vermin and other pests and
make all needed repairs and replacements, including replacement of cracked or
broken glass, except for repairs and replacements required to be made by
Landlord under the provisions of Sections 8(a), 17 or 18. Without limiting the
coverage of the previous sentence, it is understood that Tenant’s
responsibilities therein include the repair, maintenance and replacement of all
lighting (including electric light bulbs, tubes, tube casings and ballasts),
heating, air conditioning, plumbing and other electrical, mechanical and
electromotive installation, equipment and fixtures and also include all utility
repairs and maintenance in wiring ducts, conduits, pipes and wiring, keeping all
free from obstruction and protected against ice and freezing and any sewer
stoppage located in, under and above the Demised Premises. Tenant shall be
responsible for preventive maintenance on the heating, ventilation and air
conditioning systems (HVAC) and shall retain, and furnish on request to
Landlord, evidence of semi-annual maintenance and inspection contract for such
systems. If any repairs or maintenance required to be made by Tenant hereunder
are not made within ten (10) days after written notice delivered to Tenant by
Landlord, Landlord may at its option make such repairs or maintenance without
liability to Tenant for any loss or damage which may result to its stock or
business by reason of such repairs or maintenance; and Tenant shall pay to
Landlord upon demand, as additional rent hereunder, the cost of such repairs or
maintenance plus interest at the maximum lawful rate (but in no event to exceed
one and one half percent (11/2%) per month), such interest to accrue
continuously from the date of payment by Landlord until repayment by Tenant.
Notwithstanding the above, Landlord shall warranty the HVAC for the first six
(6) months of the Lease Term. At the expiration of this Lease, Tenant shall
surrender the Demised Premises in good condition excepting reasonable wear and
tear.

SECTION 9: ALTERATIONS.

(a)   Tenant shall not make any alterations, additions or improvements to the
Demised Premises without the prior written consent of Landlord, except for the
installation of unattached, movable trade fixtures that may be installed without
drilling, cutting or otherwise defacing the Demised Premises. Without limiting
the generality of the preceding sentence, any installation or replacement of
Tenant’s heating or air conditioning equipment shall be effected strictly in
accordance with Landlord’s instructions. All alterations, additions,
improvements and fixtures (other than unattached, movable trade fixtures) which
may be made or installed by either party upon the Demised

5



--------------------------------------------------------------------------------



 



    Premises shall remain upon and be surrendered with the Demised Premises and
become the property of Landlord at the termination of this Lease, unless
Landlord requests their removal in which event Tenant shall remove the same and
restore the Demised Premises to their original condition at Tenant’s expense.
Any linoleum, carpeting or other floor covering of similar character that may be
cemented or otherwise adhesively affixed to the floor of the Demised Premises
shall become the property of Landlord without credit or compensation to Tenant.
Tenant shall submit plans and specifications for Landlord’s approval of all
improvements and work to be done by Tenant within the Demised Premises prior to
the commencement of any such work.

(b)   All construction work done by Tenant within the Demised Premises shall be
performed in a good and workmanlike manner, in compliance with all governmental
requirements, and in such manner as to cause a minimum of interference with
other construction in progress and with the transaction of business in the
Shopping Center. Tenant agrees to pay for all cost of alterations, additions or
improvements, and to indemnify Landlord and hold Landlord harmless against any
loss, liability or damage resulting from such work, and Tenant shall, if
requested by Landlord, furnish bond or other security satisfactory to Landlord
against any such loss, liability or damage.

(c)   In the event that Tenant uses a general contractor to perform construction
work within the Demised Premises, Tenant shall, prior to the commencement of
such work, require said general contractor to execute and deliver to Landlord a
waiver and release of any and all claims against Landlord and liens against the
Shopping Center to which such contractor might at any time be entitled and to
execute and record a Bond to Pay Claims in accordance with Chapter 53 of the
Texas Property Code, as such may be amended, superseded or replaced from time to
time, and shall deliver a copy of the recorded bond to Landlord. The delivery of
the waiver and release of lien and the bond shall be a condition precedent to
Tenant’s ability to enter on and begin its construction work at the Demised
Premises and, if applicable, to any reimbursement from Landlord for its
construction work.

(d)   In the event that Landlord elects to remodel all or any portion of the
Shopping Center, Tenant will cooperate with such remodeling, including Tenant’s
tolerating temporary inconveniences (and even the temporary removal of Tenant’s
signs in order to facilitate such remodeling, as it may relate to the exterior
of the Demised Premises).

SECTION 10: LANDLORD’S RIGHT OF ACCESS; USE OF ROOF.

(a)   Landlord shall have the right to enter upon the Demised Premises, upon 48
hours advance notice except in the case of an emergency, for the purpose of
inspecting the same, or of making repairs to the Demised Premises, or of making
repairs, alterations or additions to adjacent premises, or of showing the
Demised Premises to prospective purchasers, lessees or lenders, or for any other
reason in Landlord’s discretion.

(b)   Use of the roof and all air space, heights, elevation rights and uses
above the roof of the Demised Premises is reserved to Landlord, and Tenant or
Tenant’s agents, contractors or designees must first have written approval of
Landlord to access the roof for Tenant’s repairs or remodeling. There shall be
no roof penetration in connection with the installation of any Tenant fixture or
improvement on the Demised Premises.

SECTION 11: SIGNS; STORE FRONTS.

(a)   Tenant shall not, without Landlord’s prior written consent (i) make any
changes to the store front, exterior walls, roof, foundation or any other part
of the building, or (ii) install any exterior lighting, decorations, or
paintings, or (iii) erect or install any signs, window or door lettering,
placards, decorations or advertising media of any type which can be viewed from
the exterior of the Demised Premises, excepting only dignified displays of
customary type professionally made (hand scribed signs being prohibited) for its
display windows. All signs, lettering, placards, decoration and advertising
media shall conform in all respects to the sign criteria established by Landlord
for the Shopping Center from time to time in the exercise of its sole
discretion, and shall be subject to the prior written approval of Landlord as to
construction, method of attachment, size, shape, height, lighting, color and
general appearance all as more particularly set forth in EXHIBIT “D”. All signs
shall be kept in good condition and in proper operating order at all times.
Landlord reserves the right to remove unauthorized signage upon notice to
Tenant.

(b)   Tenant agrees upon the Commencement Date, to have a sign installed and
operative according to Landlord’s sign criteria (as set forth in EXHIBIT “D”.
Upon vacating the Demised Premises or upon removal or alteration of its sign,
Tenant shall be responsible for repair, painting and/or replacement of building
fascia surface where sign is attached.

SECTION 12: UTILITY SERVICE.

(a)   Subject to definable limitations, Landlord agrees to provide and maintain
the necessary mains, conduits and other means necessary to supply water, gas,
electricity, telephone service and sewerage service to the Demised Premises.
Tenant shall be responsible for the delivery of service within the Demised
Premises.

(b)   Tenant shall promptly pay all charges for electricity, water, gas,
telephone service, sewerage service and other utilities furnished to the Demised
Premises. Landlord may, if it so elects, furnish one or more utility services to
Tenant, and in such event Tenant shall purchase the use of such services as are
tendered by Landlord, and shall pay on demand as additional rental the rates
established therefor by Landlord which shall not exceed the rates which would be
charged for the services if furnished by the local public utility companies.
Landlord may at any time discontinue furnishing any such service without
obligation to Tenant other than to connect the Demised Premises to the public
utility, if any, furnishing such service.

(c)   Landlord shall not be liable for supplying any such utilities or for any
interruption, reduction or discontinuance whatsoever in utility services not
furnished by Landlord, nor for interruptions, reductions or discontinuances in
utility service furnished by Landlord which are due to fire, accident, strike,
acts of God, governmental action, shortages, or other similar shortages or
reductions or other causes beyond the control of Landlord or which would cause
such services to be economically impractical or which are necessary or useful in
connection with making alterations, repairs or improvements. Tenant shall be
responsible for the installation and maintenance of any

6



--------------------------------------------------------------------------------



 



    dilution tanks, holding tanks, settling tanks, sewer sampling devices, sand
traps, grease traps or similar devices as may be required by any governmental
authority for Tenant’s use of the sanitary sewer system. Tenant shall be
responsible for any registration and upkeep of same as may be required by such
legislation of governmental authorities.

(d)   Tenant may not use the services of an alternative electricity service
provider (an “ASP”) rather than the public utility that is servicing the
Shopping Center as of the date of Tenant’s execution of this Lease, and no ASP
may provide service to Tenant or to install its lines or other equipment within
the Shopping Center, without obtaining the prior consent of Landlord. Landlord’s
consent under this Section 12(d) shall not be deemed any kind of warranty or
representation by Landlord, including, without limitation as to the suitability
or competence of any ASP. Further, if Landlord consents to Tenant’s use of an
ASP, then Tenant acknowledges and agrees that (1) all electricity services
desired by Tenant shall be ordered and utilized at the sole expense of Tenant;
(2) Landlord has no obligation or liability with respect to the interruption or
discontinuation, for whatever reason, of ASP service; and (3) TENANT SHALL
INDEMNIFY, DEFEND, AND HOLD HARMLESS LANDLORD FOR ALL CLAIMS, FINES, SUITS,
LOSSES, COSTS, LIABILITIES, DEMANDS, EXPENSES, ACTIONS AND JUDGMENTS
(COLLECTIVELY, “CLAIMS”) AGAINST LANDLORD CAUSED BY OR ARISING OUT OF, EITHER
DIRECTLY OR INDIRECTLY, ANY ACTS OR OMISSIONS BY ASP (INCLUDING THOSE CLAIMS
RESULTING IN ANY WAY FROM THE NEGLIGENCE OF LANDLORD). Landlord’s refusal to
consent to any prospective ASP is not a default or breach by Landlord of its
obligations under this Lease unless and until Landlord is adjudicated in a final
and unappealable court decision to have acted recklessly or maliciously with
respect to its refusal. Further, Landlord may at any time and from time to time
during the Lease Term require Tenant to contract for electricity service with a
different ASP or ASPs if the change in ASP will not raise Common Area costs or
Tenant’s electricity costs for the Demised Premises.

SECTION 13: INTENTIONALLY OMITTED.
SECTION 14: INDEMNITY AND PUBLIC LIABILITY INSURANCE.

(a)   Landlord shall not be liable to Tenant or to Tenant’s employees, agents or
visitors, or to any other person whomsoever, for any injury to person or damage
to property in or about the Demised Premises or the Common Area caused by the
negligence or misconduct of Tenant, its employees, subtenants, licensees or
concessionaires, or of any person entering the Shopping Center under express or
implied invitation of Tenant, or arising out of the use of the Demised Premises
by Tenant and the conduct of its business therein, or arising out of any breach
or default by Tenant in the performance of its obligations hereunder; and Tenant
hereby agrees to indemnify Landlord and hold it harmless from any loss, expense
or claims arising out of such damage or injury.

(b)   Tenant shall procure and maintain throughout the Lease Term a commercial
general liability policy or policies of insurance, at its sole cost and expense,
insuring both Landlord and Tenant against all claims, demands or actions arising
out of or in connection with Tenant’s use or occupancy of the Demised Premises,
the limits of such policy or policies to be in an amount not less than
$1,000,000 combined single limit, and to be written by insurance companies
approved by and registered with the Texas State Board of Insurance written on an
“occurrence” basis on Insurance Services Office, Inc. form CG 0001 0196 or an
equivalent occurrence basis form reasonably satisfactory to Landlord. Landlord
and Landlord’s property management company shall be named as additional insureds
on each of Tenant’s insurance policies. Tenant shall obtain a written obligation
on the part of each insurance company to notify Landlord at least thirty
(30) days prior to cancellation of such insurance. Such policies or duly
executed certificates of insurance shall be promptly delivered to Landlord prior
to occupancy of the Demised Premises, and all renewals thereof shall be
delivered to Landlord not less than ten (10) days prior to the expiration date
of the respective policy terms. If Tenant should fail to comply with the
foregoing requirements relating to insurance, Landlord may obtain such insurance
and Tenant shall pay to Landlord on demand, as additional rent hereunder, the
premium cost thereof plus interest at the maximum lawful rate (but in no event
to exceed 11/2% per month) from date of payment by Landlord until repaid by
Tenant.

(c)   UNLESS THE WAIVER HEREINAFTER EXPRESSED OPERATES TO VOID OR DIMINISH
INSURANCE COVERAGE CURRENTLY IN EFFECT BY LANDLORD, NOTWITHSTANDING ANYTHING IN
THIS LEASE TO THE CONTRARY, LANDLORD AND TENANT HEREBY WAIVE ANY AND ALL RIGHTS
OF RECOVERY, CLAIMS, ACTIONS, OR CAUSES OF ACTION AGAINST EACH OTHER, THEIR
AGENTS, OFFICERS, AND EMPLOYEES, FOR ANY LOSS OR DAMAGE THAT MAY OCCUR TO THE
DEMISED PREMISES, IMPROVEMENTS, INVENTORY, OR TO ANY BUILDING ON THE DEMISED
PREMISES, BY REASON OF FIRE, THE ELEMENTS OR ANY OTHER CAUSES WHICH ARE INSURED
AGAINST UNDER THE TERMS OF STANDARD FIRE AND EXTENDED COVERAGE INSURANCE
POLICIES, REGARDLESS OF COST OR ORIGIN, INCLUDING NEGLIGENCE OF LANDLORD OR
TENANT AND THEIR AGENTS, OFFICERS, AND EMPLOYEES. BECAUSE THIS SECTION WILL
PRECLUDE THE ASSIGNMENT OF ANY CLAIM MENTIONED IN IT BY WAY OF SUBROGATION (OR
OTHERWISE) TO AN INSURANCE COMPANY (OR ANY OTHER PERSON), TENANT AGREES
IMMEDIATELY TO GIVE TO EACH INSURANCE COMPANY WHICH HAS ISSUED TO IT POLICIES OF
FIRE AND EXTENDED COVERAGE INSURANCE, WRITTEN NOTICE OF THE TERMS OF THE MUTUAL
WAIVERS CONTAINED IN THIS SECTION, AND TO HAVE THE INSURANCE POLICIES PROPERLY
ENDORSED, IF NECESSARY, TO PREVENT THE INVALIDATION OF THE INSURANCE COVERAGE BY
REASON OF THE MUTUAL WAIVERS CONTAINED IN THIS SECTION.

(d)   All trade furnishings, fixtures and equipment as well as improvements paid
for by Tenant in the Demised Premises, which are supplied and installed at the
sole expense of Tenant, shall be insured at Tenant’s expense. Landlord shall not
be liable for any damage to the property of Tenant or others located on the
Demised Premises, nor for the loss of or damage to any property of Tenant or
others by theft or otherwise. Landlord shall not be liable for damage to such
property resulting from fire, explosion, falling plaster, steam, gas,
electricity, dampness, water or leaks from any part of the Demised Premises
(including the pipes, appliances, or plumbing work therein) or from any other
place, or by any other cause of whatsoever nature. All property of Tenant or
other persons kept or stored on the Demised Premises shall be so kept or stored
at the risk of Tenant or such other persons, and Tenant shall hold Landlord
harmless from claims arising out of damage to same, including subrogation claims
by Tenant’s or such other person’s insurance carrier.

7



--------------------------------------------------------------------------------



 



SECTION 15: OTHER INSURANCE.

(a)   Landlord agrees to keep all buildings and improvements within the Shopping
Center insured against fire and extended coverage perils to be the extent of the
full insurable value (with replacement cost endorsement) and liability insurance
(plus whatever endorsements or special coverages Landlord, in its sole
discretion, may consider appropriate) to the extent necessary to comply with
Landlord’s obligations under this Lease. If Tenant’s use of the Demised Premises
increases the insurance premium on policies maintained by Landlord over the
premium charged for normal retail and service uses, then Tenant shall be
responsible for and pay the amount of such increase.

(b)   If Tenant makes any additions or alterations or changes in its operations
or vacates the Demised Premises and thereby causes an increase in the insurance
premiums, Tenant shall pay to Landlord the amount of such increase.

(c)   Any insurance carried by Landlord or Tenant against loss or damage to the
building and other improvements within the Shopping Center or the Demised
Premises shall be carried for the benefit of Landlord to the extent of loss or
damage to the building or improvements within the Shopping Center and for the
benefit of Tenant to extent of loss or damage to improvements in the Demised
Premises owned by Tenant.

(d)   As additional rent during the Lease Term, Tenant will promptly reimburse
Landlord on demand all insurance costs for coverage of the Shopping Center and
the Demised Premises. Such insurance costs for fractional parts of the first and
last year of the Lease Term shall be prorated for the commencement or
termination year by the following formula:       Multiply the number of days
Tenant occupied the Demised Premises by Tenant’s share of insurance costs and
divide that quotient by 365.

(e)   The copy of the invoice for insurance charges submitted by Landlord to
Tenant shall be sufficient evidence of the amount of insurance charges against
the property to which the bills relate. Tenant’s pro rata share of actual
insurance charges for a given year shall be the result of the actual insurance
charges for such year multiplied by a fraction, the numerator of which is the
total gross leasable area of the Demised Premises set forth in Section 1(i) and
the denominator of which is the total gross leasable area in the Shopping
Center. Tenant’s share of the actual insurance costs for the calendar year in
which the commencement of this Lease occurs is estimated as set forth in Section
1(o) hereof, payable monthly by Tenant to Landlord on the same date monthly
rental is due. For the first partial year and for each calendar year during the
Lease Term, Tenant shall pay to Landlord on the date the Minimum Guaranteed
Rental is due, one twelfth (1/12) of the estimated insurance costs for the
current year, or if none have been estimated by Landlord, then one twelfth
(1/12) of the actual insurance costs of the immediately preceding calendar year.
Within ten (10) days from Tenant’s receipt from Landlord of a statement of the
actual insurance costs for such year or partial year, Tenant shall pay to
Landlord the amount of the excess, if any, between Tenant’s share of actual
insurance costs for such year or partial year and the estimated amount
theretofore paid by Tenant for such period. If Tenant’s share of actual
insurance costs for any calendar year or partial year during the Lease Term for
which Tenant has made payment to Landlord hereunder is less than the estimated
amount theretofore paid by Tenant for such year, such excess amount paid by
Tenant shall: (i) be credited against the next maturing installment due from
Tenant to Landlord for Tenant’s share of actual insurance costs, or (ii) if paid
for the last year of the Lease Term and Tenant is not in default, be refunded by
Landlord to Tenant upon expiration of the Lease.

(f)   Tenant shall at its cost, maintain insurance covering: (i) its personal
property and improvements installed providing protection against fire and
extended coverage, sprinkler damage, vandalism and malicious mischief; (ii) all
plate glass in the Demised Premises; (iii) liquor law liability, if applicable;
(iv) signage; and (v) pollution and contamination on the Demised Premises if
applicable. All coverage shall be written with replacement cost endorsement.

SECTION 16: NON-LIABILITY FOR CERTAIN DAMAGE.

    Landlord and its agents and employees shall not be liable to Tenant for any
injury to person, damage to property, or losses due to business interruptions
caused by the Demised Premises or other portions of the Shopping Center becoming
out of repair, or by defects or failure of equipment, pipes or wiring, or broken
glass, or by the backing up of drains, or by gas, water, steam, electricity or
oil leaking, escaping, or flowing into the Demised Premises (except where due to
Landlord’s willful failure to make repairs required to be made hereunder, after
the expiration of a reasonable time after written notice to Landlord of the need
for such repairs); nor shall Landlord be liable to Tenant for any loss or damage
that may be occasioned by or through the acts or omissions of other tenants of
the Shopping Center or of any other persons whomsoever, excepting only duly
authorized employees and agents of Landlord.

SECTION 17: DAMAGE BY CASUALTY.

(a)   Tenant shall give immediate written notice to Landlord of any damage
caused to the Demised Premises by fire or other casualty.

(b)   In the event that the Demised Premises shall be damaged or destroyed by
fire or other casualty insurable under standard fire and extended coverage
insurance and Landlord does not elect to terminate this Lease as hereinafter
provided, Landlord shall proceed with reasonable diligence and at its sole cost
and expense to rebuild and repair the Demised Premises. In the event (i) the
building in which the Demised Premises are located shall be destroyed or
substantially damaged by a casualty not covered by Landlord’s insurance; or
(ii) such building shall be destroyed or rendered untenantable to an extent in
excess of fifty percent (50%) of the floor area by casualty covered by
Landlord’s insurance; or (iii) such building be damaged to such extent that the
remaining Lease Term is not sufficient to amortize the cost of reconstruction;
or (iv) the holder of a mortgage, deed of trust or other lien on the Demised
Premises at the time of the casualty elects, pursuant to such mortgage, deed of
trust or lien, to require the use of all or part of Landlord’s insurance
proceeds in satisfaction of all or part of the indebtedness secured by the
mortgage, deed of trust or other lien, then Landlord may elect either to
terminate

8



--------------------------------------------------------------------------------



 



    this Lease or to proceed to rebuild and repair the Demised Premises.
Landlord shall give written notice to Tenant of such election within ninety (90)
days after the occurrence of such casualty, and if Landlord elects to rebuild
and repair the Demised Premises, it shall proceed to do so with reasonable
diligence and at its sole cost and expense. If despite Landlord’s best efforts,
Tenant shall be deprived of the Demised Premises for a period of two hundred
twenty-one (221) days or longer, Tenant shall have the option to terminate this
Lease by providing Landlord thirty (30) days prior written notice.

(c)   Landlord’s obligation to rebuild and repair under this Section shall in
any event be limited to restoring (i) the Demised Premises to substantially the
condition in which the same existed prior to such casualty, exclusive of any
alterations, additions, improvements, fixtures and equipment installed by
Tenant; or (ii) Landlord’s Work as described in EXHIBIT “C”, if any, to
substantially the same condition in which the same existed prior to the
casualty, as the case may be. Tenant agrees that promptly after completion of
such work by Landlord, Tenant will proceed with reasonable diligence and at
Tenant’s sole cost and expense to restore, repair and replace all alterations,
additions, improvements, fixtures, signs and equipment installed by Tenant as
described in EXHIBIT “C”, if any.

(d)   Tenant agrees that during any period of reconstruction or repair of the
Demised Premises it will continue the operation of its business within the
Demised Premises to the extent practicable. During the period from the
occurrence of the casualty until Landlord’s repairs are completed, the Minimum
Guaranteed Rental shall not be affected thereby and there shall be no abatement
of the Percentage Rental and other charges provided for herein unless more than
twenty percent (20%) of the floor area of the Demised Premises shall have been
damaged by such casualty; and then such Minimum Guaranteed Rental shall be
reduced to the extent as may be fair and reasonable under the circumstances.

SECTION 18: EMINENT DOMAIN.

(a)   If more than ten percent (10%) of the floor area of the Demised Premises
should be taken for any public or quasi-public use under any governmental law,
ordinance or regulation or by right of eminent domain or by private purchase in
lieu thereof, this Lease shall terminate and the rent shall be abated during the
unexpired portion of this Lease, effective on the date physical possession is
taken by the condemning authority.

(b)   If less than ten percent (10%) of the floor area of the Demised Premises
should be taken as aforesaid, this Lease shall not terminate; however, the
Minimum Guaranteed Rental payable hereunder during the unexpired portion of this
Lease shall be reduced in proportion to the area taken, effective as of the date
physical possession is taken by the condemning authority. Following such partial
taking, Landlord shall make all necessary repairs or alterations to the
remaining portion of the Demised Premises or, if an EXHIBIT “C” is attached
hereto, all necessary repairs or alterations within the scope of Landlord’s Work
as described in EXHIBIT “C”, as the case may be, required to make the remaining
portions of the Demised Premises an architectural whole.

(c)   If any part of the Common Area of the Shopping Center should be taken as
aforesaid, this Lease shall not terminate, nor shall the rent payable hereunder
be reduced, except that either Landlord or Tenant may terminate this Lease if
the area of the Common Area of the Shopping Center remaining following such
taking plus any additional parking area provided by Landlord in reasonable
proximity to the Shopping Center shall be less than seventy percent (70%) of the
area of the Common Area of the Shopping Center immediately prior to the taking.
Any election to terminate this Lease in accordance with this provision shall be
evidenced by written notice of termination delivered to the other party within
thirty (30) days after the date physical possession is taken by the condemning
authority.

(d)   All compensation awarded for any taking (or the proceeds of private sale
in lieu thereof) of the Demised Premises or any Common Area shall be the
property of Landlord, and Tenant hereby assigns its interest in any such award
to Landlord; provided, however, Landlord shall have no interest in any award
made to Tenant for loss of business or for the taking of Tenant’s fixtures and
other property if a separate award for such items is made to Tenant.

SECTION 19: ASSIGNMENT AND SUBLETTING.

(a)   Provided that Tenant shall not be in default of any of its obligations
hereunder, Tenant may, without Landlord’s consent, assign this Lease or sublet
the Demised Premises to any Affiliate (hereinafter defined) of Tenant, provided
that (i) Tenant provides Landlord a copy of the sublease or the assignment
within 10 days after its execution, (ii) the total assets and net worth of such
assignee or sublessee shall not be less than that of Tenant immediately prior to
such assignment or sublease and (iii) such successor shall execute an instrument
in writing reasonably satisfactory to Landlord fully assuming all of the
obligations and liabilities imposed upon Tenant hereunder and shall deliver the
same to Landlord. No such assignment or subletting shall operate to relieve
Tenant from any liability hereunder. The term “Affiliate” means any entity that
acquires all or part of Tenant, or that is acquired in whole or in part by
Tenant, or which entity, directly or indirectly, controls, is controlled by, or
is under common control with Tenant. For purposes of this Paragraph 19(a),
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of an entity, whether
through the ownership of voting securities or by contract or otherwise.

(b)   Provided that Tenant shall not be in default of any of its obligations
hereunder, Tenant shall have the further right to sublet portions of the Demised
Premises with Landlord’s approval of the Tenant and the form of the sublease,
which approval will not be unreasonably withheld, subject to Section 19(d). In
the event of such a sublet, the Tenant and Landlord shall share equally in the
net profits realized by the Tenant on account of said sublease. Should Tenant
sublet the entire Demised Premises during any Lease Term of this Lease, Landlord
shall have the option to enter into a direct lease with the subtenant upon the
renewal thereof and, in such event, the Tenant shall be relieved of any further
liabilities or benefits under the terms of this Lease.

(c)   Should Tenant at any time during the Lease Term desire to assign this
Lease or sublet the Demised Premises to a party other than a party under Section
19(a) above, Tenant shall furnish Landlord with thirty (30) days or more advance
written notice (prior to the date of such proposed assignment) specifying
therein the date of such proposed assignment or subletting, the name and address
of the proposed assignee or subtenant, and, if a corporation or partnership, its
principals and the nature of the business proposed to be conducted in the
Demised

9



--------------------------------------------------------------------------------



 



    Premises by said assignee or subtenant. Any attempted assignment or sublease
by Tenant or any attempted reorganization of Tenant in violation of the terms of
this Section 19 is void.

(d)   If the Tenant proposes under Section 19(b) above to assign this Lease to a
party (a “Transferee”) (i) acceptable to Landlord in its reasonable discretion,
taking into account such things as existing uses, tenant mix and existing
exclusives, (ii) with total assets and net worth of the proposed assignee or
subtenant shall not be less than that of Tenant immediately prior to such
assignment or sublease, (iii) with a use that will not conflict with any then
existing exclusive use given to another tenant of the Shopping Center and
(iv) that shall otherwise meet with Landlord’s approval, and if such Transferee
delivers to Landlord in recordable form an instrument that contains Transferee’s
assumption of liabilities and obligations under the Lease, then Landlord shall
accept such assignment or subletting Transferee. Tenant shall reimburse Landlord
on demand for any costs that may be incurred by Landlord in connection with any
proposed transfer or assignment, including, without limitation, the costs of
investigation of the Transferee and the legal costs incurred in connection with
documenting the requested transfer.

(e)   Tenant is traded on NASDAQ under symbol DOVR.

(f)   Tenant shall not mortgage, pledge or otherwise encumber or grant any right
with respect to its interest in this Lease or in the Demised Premises, without
the prior written consent of Landlord.

(g)   In the event of an assignment of this Lease by Tenant, in no event shall
the rental payable by Tenant for any calendar year be less than the annual
Minimum Guaranteed Rental.

(h)   In the event of the transfer and assignment by Landlord of its interest in
this Lease, Landlord shall thereby be released from any further obligations
hereunder, and Tenant agrees to look solely to such successor in interest of
Landlord for performance of such obligations. Any security given by Tenant to
secure performance of Tenant’s obligations hereunder may be assigned and
transferred by Landlord to such successor in interest, and Landlord shall
thereby be discharged of any further obligation relating thereto.

SECTION 20: REAL ESTATE TAXES.

(a)   As additional rent for the Lease Term, or any renewal or extension
thereof, Tenant will promptly pay real estate taxes, assessments, business
taxes, excises, association dues, fees, levies, charges and other taxes of every
kind and nature whatsoever, general and special, extraordinary and ordinary,
foreseen and unforeseen, including interest on installment payments, which may
be levied or assessed against or arise in connection with ownership, use,
occupancy, rental, operation or possession of the Demised Premises (including
personal property taxes for property that is owned by Landlord and used in
connection with the operation, maintenance and repair of the Demised Premises),
or substituted, in whole or in part, for a tax previously in existence by any
taxing authority, or assessed in lieu of a tax increase, or paid as rent under
any ground lease. Real estate taxes do not include Landlord’s income, franchise
or estate taxes (unless such excluded taxes are assessed in lieu of any of the
taxes enumerated above).

(b)   The copy of the tax bill submitted by Landlord to Tenant shall be
sufficient evidence of the amount of taxes assessed or levied against the parcel
of real property to which the bill relates. Tenant’s pro rata share of actual
real estate taxes for a given year shall be the result of the actual tax charges
for such year multiplied times a fraction, the numerator of which is the total
gross leasable area of the Demised Premises, set forth in Section 1(i) and the
denominator of which is the total gross leasable area in the Shopping Center or
separate tax parcel of which the Demised Premises are a part, whichever is
applicable. Notwithstanding the foregoing, if Tenant is a tenant in the Shopping
Center with a ground lease that is taxed separately, or Landlord permits a
tenant in the Shopping Center to be taxed separately as in the case of a ground
lease, then Landlord shall have the right to equitably allocate the tax bill so
that Tenant pays its correct share of the taxes. Tenant’s share of the actual
taxes for the calendar year in which the commencement of this Lease occurs is
estimated as set forth in Section 1(n), payable monthly by Tenant to Landlord on
the same date on which the Minimum Guaranteed Rental is due. For the first
partial year and for each calendar year during the Lease Term, Tenant shall pay
to Landlord on the date the Minimum Guaranteed Rental is due one twelfth (1/12)
of the estimated real estate taxes for the current year, or if none have been
estimated by Landlord, then one twelfth (1/12) of the actual real estate taxes
for the immediately preceding calendar year. Within ten (10) days from Tenant’s
receipt from Landlord of a statement of the actual taxes for such year, or
partial year, Tenant shall pay to Landlord the amount of the excess, if any,
between Tenant’s share of actual taxes for such year or partial year and the
estimated amount theretofore paid by Tenant for such period. If Tenant’s share
of actual taxes for any calendar year or partial year during the Lease Term for
which Tenant has made payment to Landlord hereunder is less than the estimated
amount theretofore paid by Tenant for such year, such excess amount paid by
Tenant shall: (i) be credited against the next maturing installment due from
Tenant to Landlord for Tenant’s share of actual taxes; or (ii) if paid for the
last year of the Lease Term and Tenant is not in default, be refunded by
Landlord to Tenant upon expiration of the Lease.

(c)   All real estate taxes and assessments herein assumed to be paid by Tenant
shall be paid by Landlord before they become delinquent or penalty accrues
thereon.   (d)   Intentionally omitted.

(e)   Tenant shall be liable for all taxes levied against personal property and
trade fixtures owned by Tenant in the Demised Premises. If any such taxes are
levied against Landlord or Landlord’s property and if Landlord elects to pay the
same or if the assessed value of Landlord’s property is increased by inclusion
of personal property and trade fixtures owned by Tenant and Landlord elects to
pay the taxes based on such increase, Tenant shall pay to Landlord upon demand
that part of such taxes for which Tenant is primarily liable hereunder.

(f)   If Tenant should fail to pay any taxes, assessments, or governmental
charges required to be paid by Tenant hereunder, in addition to any other
remedies provided herein, Landlord may, if it so elects, pay such taxes,
assessments, and governmental charges. Any sums, including reasonable expenses
and legal fees, so paid by Landlord shall be deemed to be additional rental
owing by Tenant to Landlord and shall be due and payable upon

10



--------------------------------------------------------------------------------



 



    demand plus interest at the maximum lawful rate (not to exceed 11/2% per
month) from the date of payment by Landlord until repaid by Tenant.

(g)   Tenant hereby acknowledges that Landlord hires a tax consultant (the “Tax
Consultant”) and Tenant agrees to pay its proportionate share of the reasonable
cost of the Tax Consultant. Tenant’s share of the cost of the Tax Consultant is
a fraction the numerator of which is the gross leasable area of in the Demised
Premises and the denominator of which is the gross leasable area of all property
owned by Landlord that is the subject of the Tax Consultant’s review, provided
in no event shall Tenant’s proportionate share be greater than if the subject of
such Tax Consultant’s work consisted only of the Shopping Center.

SECTION 21: DEFAULT BY TENANT AND REMEDIES.

(a)   The following events shall be deemed to be events of default by Tenant
under this Lease:

  (i)   Tenant shall fail to pay any installment of rent or any other obligation
hereunder involving the payment of money and such failure shall continue for a
period of ten (10) days after written notice. Notwithstanding the above,
Landlord shall only be obligated to provide such written notice to Tenant a
maximum of two (2) times in any twelve calendar month period. The next default
shall be an automatic default hereunder without any further obligation on the
part of Landlord to provide notice thereof.

  (ii)   Tenant does not comply with any of the terms of this Lease or any
amendment, addendum or exhibit hereto, (other than as described in Subsections
(iii) through (xii) below for which no notice is required), and other than the
payment of Rent, and does not cure the failure within thirty (30) days after
Landlord delivers notice of the failure to Tenant, except that no Event of
Default occurs if the failure cannot reasonably be cured within the 30-day
period and Tenant commences the cure promptly and diligently completes the cure
within a reasonable time, not to exceed 60 days after the last day of the 30-day
period.

  (iii)   Tenant or any guarantor of Tenant’s obligations under this Lease shall
become insolvent, or shall make a transfer in fraud of creditors, or shall make
an assignment for the benefit of creditors.

  (iv)   Tenant or any guarantor of Tenant’s obligations under this Lease shall
file a petition under any section or chapter of the United States Bankruptcy
Code, as amended, or under any similar law or statute of the United States or
any State thereof; or Tenant or any guarantor of Tenant’s obligations under this
Lease shall be adjudged bankrupt or insolvent in proceedings filed against
Tenant or said guarantor.

  (v)   A receiver or trustee shall be appointed for the Demised Premises or for
all or substantially all of the assets of Tenant or any guarantor of Tenant’s
obligations under this Lease.

  (vi)   Tenant shall desert or vacate or shall commence to desert or vacate the
Demised Premises or any substantial portion of the Demised Premises or shall
remove or attempt to remove, without the prior written consent of Landlord, all
or a substantial value of Tenant’s goods, wares, equipment, fixtures, furniture,
or other personal property.

  (vii)   Tenant shall do or permit to be done anything that creates a lien upon
the Demised Premises.

  (viii)   The business operated by Tenant shall be closed by a failure to pay
any governmental taxes required or for any other reason.

  (ix)   Tenant shall assign this Lease or sublet the Demised Premises without
the prior written consent of Landlord.

  (x)   The Demised Premises shall be used for purposes other than those set
forth in Section 1(r).

  (xi)   Tenant shall use or display signs other than those approved in
accordance with Section 11.

  (xii)   Tenant shall fail to keep regular business hours or to operate
continuously, except as provided for in Section 1(r).

(b)   Upon the occurrence of any such events of default, Landlord shall have the
option to pursue any one or more of the following remedies:

  (i)   Without any notice or demand whatsoever, take any one or more of the
actions permissible at law to insure performance by Tenant of Tenant’s covenants
and obligations under this Lease. In this regard, it is agreed that if Tenant
deserts the Demised Premises or if the Demised Premises becomes vacant,
(1) Landlord may enter upon and take possession of such premises in order to
protect them from deterioration and continue to demand from Tenant the monthly
rentals and other charges provided in this Lease, without any obligation to
relet, (2) but that if Landlord does, at its sole discretion, elect to relet the
Demised Premises, such action by Landlord shall not be deemed as an acceptance
of Tenant’s surrender of the Demised Premises unless Landlord expressly notifies
Tenant of such acceptance in writing pursuant to Section 21(b)(ii) of this
Section, Tenant hereby acknowledging that Landlord shall otherwise be reletting
as Tenant’s agent and Tenant furthermore hereby agreeing to pay to Landlord on
demand any deficiency that may arise between the monthly rentals and other
charges provided in this Lease and that actually collected by Landlord. It is
further agreed in this regard in the event of any default described in
Section 21(a)(ii), Landlord shall have the right to enter upon the Demised
Premises, by force if necessary, without being liable for prosecution or any
claim for damages therefor, and do whatever Tenant is obligated to do under the
terms of this Lease; and Tenant agrees to reimburse Landlord on demand for any
expenses which Landlord may incur in thus effecting compliance with Tenant’s
obligations under this Lease, and Tenant further agrees that Landlord shall not
be liable for any damages resulting to the Tenant from such action.

11



--------------------------------------------------------------------------------



 



  (ii)   Terminate this Lease by written notice to Tenant, in which event Tenant
shall immediately surrender the Demised Premises to Landlord, and if Tenant
fails to do so, Landlord may, without prejudice to any other remedy which
Landlord may have for possession or arrearages in rent (including any interest
which may have accrued pursuant to Section 4 of this Lease), enter upon and take
possession of the Demised Premises and expel or remove Tenant and any other
person who may be occupying the Demised Premises or any part thereof, by force
if necessary, without being liable for prosecution or any claim for damages
therefor; and Tenant agrees to pay to Landlord on demand the amount of all loss
and damage which Landlord may suffer by reason of such termination, said loss
and damage to be determined by either of the following alternative measures of
damages:

  (1)   Until Landlord is able through reasonable efforts, the nature of which
efforts shall be at the sole discretion of Landlord, to relet the Demised
Premises, Tenant shall pay to Landlord on or before the first day of each
calendar month, the monthly rentals and other charges provided in this Lease.
After the Demised Premises have been relet by Landlord, Tenant shall pay to
Landlord on the 20th day of each calendar month the difference between the
monthly rentals and other charges provided in this Lease for the preceding
calendar month and that actually collected by Landlord for such month. If it is
necessary for Landlord to bring suit in order to collect any deficiency,
Landlord shall have the right to allow such deficiencies to accumulate and to
bring an action on several or all of the accrued deficiencies at one time. Any
such suit shall not prejudice in any way the right of Landlord to bring a
similar action for any subsequent deficiency or deficiencies. Any amount
collected by Landlord from subsequent tenants for any calendar month, in excess
of the monthly rentals and other charges provided in this Lease, shall be
credited to Tenant in reduction of Tenant’s liability for any calendar month for
which the amount collected by Landlord will be less than the monthly rentals and
other charges provided in this Lease; but Tenant shall have no right to such
excess other than the above described credit.     (2)   When Landlord desires,
Landlord may demand a final settlement. Upon demand for a final settlement,
Landlord shall have a right to, and Tenant hereby agrees to pay, the difference
between the total monthly rentals and other charges provided in this Lease for
the remainder of the Lease Term and the reasonable rental value of the Demised
Premises for such period, such difference to be discounted to present value at a
rate equal to the highest rate of interest which is allowed by law in the State
of Texas when the parties to a contract have not agreed on any particular rate
of interest.

  (iii)   Terminate Tenant’s right of possession (but not this Lease) and may
repossess the Demised Premises by forcible entry and detainer suit or otherwise,
without thereby releasing Tenant from any liability hereunder and without demand
or notice of any kind to Tenant and without terminating this Lease, in which
event Landlord may, but shall be under no obligation to do so, relet the same
for the account of Tenant for such rent and upon such terms as shall be
satisfactory to Landlord. For the purpose of such reletting, Landlord is
authorized to decorate or to make any repairs, changes, alterations or additions
in or to the Demised Premises as may be reasonably necessary or desirable: and
(1) if Landlord shall fail or refuse to relet the Demised Premises, or (2) if
the same are relet and a sufficient sum shall not be realized from such
reletting after first deduction therefrom, for retention by Landlord, the unpaid
rent due hereunder earned but unpaid at the time of reletting plus interest
thereon at the maximum lawful rate (not to exceed 11/2% per month), the cost of
recovering possession (including legal fees and costs of suit), all of the costs
and expenses of such decorations, repairs, changes, alterations, and additions,
the expense of such reletting (including without limitation brokerage fees and
legal fees) and the cost of collection of the rent accruing therefrom to satisfy
the rent provided for in this Lease to be paid: the (a) Tenant shall pay to
Landlord as damages a sum equal to the monthly rentals and other charges
provided in this Lease for such period or periods, plus the cost of recovering
possession of the Demised Premises (including legal fees and cost of suit), the
unpaid rent earned at the time of repossession plus interest thereon at the
maximum lawful rate (not to exceed 11/2% per month), and the cost incurred in
any attempt by Landlord to relet the Demised Premises: or (b) if the Demised
Premises have been relet, the Tenant shall satisfy and pay any such deficiency.
Landlord may file suit to recover any sums falling due under the terms of this
Section from time to time. Such reletting shall not be construed as an election
on the part of Landlord to terminate this Lease unless a written notice of such
intention is given to Tenant by Landlord. Notwithstanding any such reletting
without termination, Landlord may at any time thereafter elect to terminate this
Lease for such previous breach.

  (iv)   The following provisions shall override and control any conflicting
provisions of Section 93.002 of the Texas Property Code, as amended, as well as
any successor statute governing the right of a landlord to change the door locks
of commercial tenants. In the event of default or if Tenant breaches any term,
covenant or condition of this Lease, Landlord is entitled and is hereby
authorized, without any further notice to Tenant except as expressly provided
herein, to enter upon the Demised Premised by use of a master key, a duplicate
key, or other peaceable means, and to change, alter, and/or modify the door
locks on all entry doors of the Demised Premises, thereby permanently excluding
Tenant and its officers, principals, agents, employees and representatives
therefrom. In the event that Landlord has either permanently repossessed the
Demised Premises pursuant to the foregoing provisions of this Lease, or has
terminated this Lease by reason of Tenant’s default, Landlord shall not
thereafter be obligated to provide Tenant with a key to the Demised Premises at
any time, regardless of any amounts subsequently paid by Tenant; provided,
however, that in any such instance, during Landlord’s normal business hours and
at the convenience of Landlord, and upon receipt of written request from Tenant
accompanied by such written waivers and releases as the Landlord may require,
Landlord will (at Landlord’s option) either: (1) escort Tenant or its authorized
personnel to the Demised Premises to retrieve any personal belongings or other
property of Tenant not subject to the Landlord’s statutory lien or the lien and
security interest described in this Lease, or (2) obtain a list from Tenant of
such personal property as Tenant intends to remove, whereupon, Landlord shall
remove such property and make it available to Tenant at a time and place
designated by Landlord. However, if Landlord elects option (2), Tenant shall
pay, in cash in advance, all costs and expenses estimated by Landlord to be
incurred in removing such property and making it available to Tenant and all
moving and/or storage charges theretofore incurred by Landlord with

12



--------------------------------------------------------------------------------



 



      respect to such property. If Landlord elects to exclude Tenant from the
Demised Premises without permanently repossessing or terminating pursuant to the
foregoing provisions of this Lease, then Landlord shall not be obligated to
provide Tenant a key to re-enter the Demised Premises until such time as all
delinquent rent and other amounts due under this Lease have been paid in full
and all other defaults, if any, have been completely cured to Landlord’s
satisfaction (if such cure occurs prior to any actual permanent repossession or
termination), and Landlord has been given assurance reasonably satisfactory to
Landlord evidencing Tenant’s ability to satisfy its remaining obligations under
this Lease. During any such temporary period of exclusion, Landlord will, during
Landlord’s regular business hours and at Landlord’s convenience, upon receipt of
written request from Tenant and accompanied by such written waivers and releases
as Landlord may require, escort Tenant or its authorized personnel to the
Demised Premises to retrieve personal belongings of Tenant or its employees, and
such other property of Tenant as is not subject to the Landlord’s statutory lien
or the lien and security interest described in this Lease.

(c)   If Landlord elects to exercise the remedy prescribed in Section 21(b)(i)
above, this election shall in no way prejudice Landlord’s right at any time
thereafter to cancel said election in favor of the remedy prescribed in
Section 21(b)(ii) above, provided that at any time of such cancellation Tenant
is still in default. Similarly, if Landlord elects to compute damages in the
manner prescribed by Section 21(b)(ii)(1) above, this election shall in no way
prejudice Landlord’s right at any time thereafter to demand a final settlement
in accordance with Section 21(b)(ii)(2) above. Pursuit of any of the above
remedies shall not preclude pursuit of any remedies prescribed in other sections
of this Lease and any other remedies provided by law. Forbearance by Landlord to
enforce one or more of the remedies herein provided upon an event of default
shall not be deemed or construed to constitute a waiver of such default.

(d)   It is expressly agreed that in determining “the monthly rentals and other
charges provided in this Lease,” as that term is used throughout Subsections
(i), (ii) and (iii) of Section 21(b) above, there shall be added to the Minimum
Guaranteed Rentals (as specified in Section 1(k) of this Lease) a sum equal to
the charges for maintenance of the Common Area (as specified in Section 6 of
this Lease), the charges for taxes and insurance plus one twenty-fourth (1/24)
of the total of all Percentage Rentals required to be paid by Tenant because of
Gross Sales during the two full calendar years immediately preceding the date
Landlord initiated action pursuant to said Subsections (or, in two full calendar
years have not then elapsed, to the corresponding fraction of all Percentage
Rentals required to be paid because of Gross Sales during the period commencing
with the Commencement Date of this Lease and concluding with the date on which
Landlord initiated such action).

(e)   It is further agreed that, in addition to payments required pursuant to
Subsections (i), (ii) and (iii) of Section 21(b), Tenant shall compensate
Landlord for all expenses incurred by Landlord in repossessing (including any
increase in insurance premiums caused by the vacancy of the Demised Premises)
and all reasonable expenses incurred by Landlord in reletting, including among
other expenses, repairs, remodeling, replacements, advertisements and brokerage
fees.

(f)   If on account of any breach or default by Tenant in its obligations
hereunder, Landlord shall employ an attorney to enforce or defend any of
Landlord’s rights or remedies hereunder, Tenant agrees to pay all court costs
and any reasonable legal fees incurred by Landlord in such connection.

(g)   Landlord hereby acknowledges receipt from Tenant of the sum stated in
Section 1(p) above and it will be applied to the first accruing installment of
rent. Landlord further acknowledges receipt from Tenant of the sum stated in
Section 1(q) above to be held by Landlord without interest as security for the
performance by Tenant of Tenant’s covenants and obligations under this Lease, it
being expressly understood that the Security Deposit is not an advance payment
of rental or a measure of Landlord’s damages in case of default by Tenant. Upon
the occurrence of any event of default by Tenant, Landlord may, from time to
time, without prejudice to any other remedy provided herein or provided by law,
use such funds to the extent necessary to make good any arrearages of rent and
any other damage, injury, expense or liability caused to Landlord by such event
of default, and Tenant shall pay to Landlord on demand the amount so applied in
order to restore the Security Deposit to its original amount. If Tenant is not
then in default hereunder, any remaining balance of the Security Deposit shall
be returned by Landlord to Tenant upon termination of this Lease (pursuant to
the terms and conditions set forth in EXHIBIT “F”).

(h)   It is further agreed that in addition to the above referenced events and
remedies of default, that continued defaults of non-payment of rent and
expenses, in the timely reporting of adjusted Gross Sales as required by the
Lease, and/or in the performance of Lease covenants are deemed to be deliberate,
and Landlord thereafter may serve a three (3) day notice of termination without
affording to Tenant the opportunity to cure the deliberate default. Deliberate
default shall be defined as: (i) any such default that is continued or repeated
for two (2) consecutive months; (ii) a total of four (4) defaults in a twelve
(12) month period; or, (iii) any aggregate of six (6) defaults during the Lease
Term.

(i)   It is also understood that all exclusive rights, renewal options and free
rent shall become null and void should Tenant be in default more than two
(2) times during the Lease Term.

(j)   In the event of default in the payment of any rentals or other amounts due
hereunder or for breach of any covenants of this Lease, Tenant shall pay to
Landlord on demand the sum of $50.00 as an administrative fee in enforcing the
terms of this Lease.

SECTION 22: INTENTIONALLY OMITTED.
SECTION 23: BANKRUPTCY.

(a)   Should: (i) Tenant make voluntary assignment for the benefit of creditors;
or (ii) a receiver be appointed for Tenant or for any substantial portion of
Tenant’s assets, and the order, judgment or decree be not appealed from within
the time allowed by law, with a stay of the proceedings or supersedeas or, if
appealed from in the manner aforesaid, said judgment becomes final; or (iii) a
court of competent jurisdiction adjudicates Tenant to be a bankrupt, either
voluntarily or involuntarily, and such adjudication be not appealed from, within
the time allowed

13



--------------------------------------------------------------------------------



 



    by law, with a stay of the proceedings or supersedeas or if appealed from in
the manner aforesaid, said decree becomes final; or (iv) Tenant makes an
application to be adjudicated a bankrupt or files a debtor’s bill, by petition
or answer, or seeks any rearrangement of it debts; then, at the option of
Landlord, exercised by Landlord giving to Tenant ten (10) days written notice,
this Lease shall cease and come to an end.

(b)   Notwithstanding any other provisions of this Lease, Landlord, in addition
to any and all rights and remedies allowed by law and equity, shall upon such
termination be entitled to recover an amount equal to the total monthly rental
amount stated in this Lease for each month until the Demised Premises are relet,
plus damages in an amount equal to the then present value of the total rental
amount stated in this Lease for the entire remainder of the stated Lease Term
hereof less than the fair rental value of the Demised Premises for the remainder
of the Lease Term hereof, and neither Tenant, or any trustee or receiver, nor
any person claiming through or under Tenant or by virtue of any statute or order
of any court shall be entitled to possession of the Demised Premises but shall
forthwith quit and surrender possession of the Demised Premises to Landlord.
Nothing herein contained shall limit or prejudice the right of Landlord to prove
and obtain as liquidated damages by reason of any such termination an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which, such damages are to be proved,
whether or not such amount be greater, equal to or less than the amount of the
damages recoverable under the foregoing provisions of this Section.

SECTION 24: HOLDING OVER.

    In the event Tenant remains in possession of the Demised Premises after the
expiration of this Lease and without the execution of a new lease, and only with
Landlord’s written permission, it shall be deemed to be occupying the Demised
Premises as a Tenant from month to month at a rental equal to the rental herein
provided plus fifty percent (50%) of such amount and otherwise subject to all
the conditions, provisions and obligations of this Lease insofar as the same are
applicable to a month to month tenancy. This month to month tenancy may be
terminated by: (a) non-receipt of rent on the first day of the month; or
(b) thirty (30) days written notice by Landlord to Tenant.

SECTION 25: SUBORDINATION; ATTORNMENT; ESTOPPELS.

(a)   Tenant accepts this Lease subject and subordinate to any mortgage, deed of
trust or other lien presently existing or hereafter placed upon the Shopping
Center or any portion of the Shopping Center which includes the Demised Premises
and to any renewals and extensions thereof. Tenant agrees that any mortgagee
shall have the right at any time to subordinate its mortgage, deed of trust or
other lien to this Lease; provided, however, notwithstanding that this Lease may
be (or made to be) superior to a mortgage, deed of trust or other lien, the
mortgagee shall not be liable for prepaid rentals, security deposits and claims
accruing during Landlord’s ownership; further provided, that the provisions of a
mortgage, deed or trust or other lien relative to the rights of the mortgagee
with respect to proceeds arising from an eminent domain taking (including a
voluntary conveyance by Landlord) and provisions relative to proceeds arising
from insurance payable by reason of damage to or destruction of the Demised
Premises shall be prior and superior to any contrary provisions contained in
this Lease with respect to the payment or usage thereof. Landlord is hereby
irrevocably vested with full power and authority to subordinate this Lease to
any mortgage, deed of trust or other lien hereafter placed upon the Demised
Premises or the Shopping Center as a whole, and Tenant agrees upon demand to
execute such further instruments subordinating this Lease as Landlord may
request; provided, however, Landlord shall use commercially reasonable efforts
to obtain from any such mortgagee a written agreement in mortgagee’s standard
form that after a foreclosure (or a deed in lieu of foreclosure) the rights of
Tenant shall remain in full force and effect during the Lease Term so long as
Tenant shall continue to observe and comply with its covenants and obligations
under this Lease.

(b)   At any time when the holder of an outstanding mortgage, deed of trust or
other lien covering Landlord’s interest in the Demised Premises has given Tenant
written notice of its interest in this Lease, Tenant may not exercise any
remedies for default by Landlord hereunder unless and until the holder of the
indebtedness secured by such mortgage, deed of trust or other lien shall have
received written notice of such default from Tenant and a reasonable time (not
less than 30 days) shall thereafter have elapsed without the default having been
cured.

(c)   Tenant agrees that it will from time to time upon request by Landlord
execute and deliver to Landlord a written estoppel certificate or statement
addressed to Landlord (or to a party designated by Landlord), which statement
shall identify Tenant and this Lease; shall certify that this Lease is
unmodified and in full force and effect (or if there has been modification that
the same is in full force and effect as so modified); shall confirm that
Landlord is not in default as to any obligations of Landlord under this Lease
(or if Landlord is in default, specifying any default); and shall contain such
other information or confirmations as Landlord may reasonably request. Landlord
is hereby irrevocably appointed and authorized as the agent and attorney-in-fact
of Tenant to execute and deliver any such written estoppel certificates or
statements on Tenant’s behalf if Tenant fails to do so within seven (7) days
after the delivery of a written request from Landlord to Tenant.

SECTION 26: LIABILITY OF LANDLORD; SALE BY LANDLORD.

    Tenant shall look solely to Landlord’s interest in the Shopping Center for
recovery of any claim, cost, liability or judgment against Landlord or any
partner, officer, director, shareholder, attorney or representative of Landlord.
A sale, conveyance or assignment of Landlord’s interest in the Shopping Center
shall operate to release Landlord from liability from and after the effective
date thereof for all of the covenants, terms and conditions of this Lease,
express or implied, except as such may relate to the period prior to such
effective date, and Tenant shall thereafter look solely to Landlord’s successor
in interest in and to this Lease. This Lease shall not be affected by any such
sale, conveyance or assignment, and Tenant shall attorn to Landlord’s successor
in interest thereunder.

SECTION 27: WARRANTIES AND REPRESENTATIONS.

    Landlord makes no representation or warranties, implied or expressed,
regarding the condition, suitability or fitness of the Demised Premises. Tenant
hereby waives any warranties, implied or expressed, which arise by the laws of
the State of Texas and further states that after full inspection therefor,
Tenant accepts said Demised Premises “as is”, “where is” and “with all faults”.

14



--------------------------------------------------------------------------------



 



SECTION 28: TIMING.

    Any periods set forth herein for performance which have as the last day to
perform, a holiday or a Saturday or Sunday, shall be read to include as the last
day for said performance the next business day when the Landlord is open for
business.

SECTION 29: ENTIRE AGREEMENT.

    This Agreement contains the entire understanding and agreement between the
parties hereto, and no prior or contemporaneous agreement, whether oral, implied
or in writing, shall vary the terms and provisions hereof.

SECTION 30: NOTICES.

(a)   Wherever any notice is required or permitted hereunder, such notice shall
be in writing. Any notice or document required or permitted to be delivered
hereunder shall be deemed to be delivered upon personal delivery or via
overnight delivery service, or if mailed, whether actually received or not, when
deposited in the United States Mail, postage prepaid, Certified or Registered
Mail, Return Receipt Requested, addressed to the parties hereto at their
respective addresses set out in Sections 1(b) and 1(d) above or such other
addresses as they may specify by written notice.

(b)   If and when included within the term “Landlord” as used in this Lease
there are more than one person, firm or entity, all shall jointly arrange among
themselves for their joint execution of such notice specifying some individual
at a specific address for the receipt of notices and payments to the Landlord;
if and when included within the term “Tenant” as used in this Lease there are
more than one person, firm or entity, all shall jointly arrange among themselves
for their joint execution of such a notice specifying an individual at a
specific address for the receipt of notices and payments to Tenant. All parties
included within the terms “Landlord” and “Tenant”, respectively, shall be bound
by notices and payments given in accordance with the provisions of this Section
to the same effect as if each had received such notice or payment.

SECTION 31: MISCELLANEOUS.

(a)   Whenever herein the singular number is used, the same shall include the
plural, and words of any gender shall include each other gender.

(b)   The captions used herein are for convenience only and do not limit or
amplify the provisions hereof.

(c)   One or more waivers of any covenant, term or condition of this Lease by
either party shall not be construed as a waiver of a subsequent breach of the
same covenant, term or condition. The consent or approval by either party to or
of any act by the other party requiring such consent or approval shall not be
deemed to waive or render unnecessary consent to or approval of any subsequent
similar act.

(d)   Whenever a period of time is herein prescribed for action to be taken by
Landlord or Tenant (except for the payment of rent and other charges provided
herein), the parties shall not be liable or responsible for, and there shall be
excluded from the computation of any such period of time any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, governmental
laws, regulations or restrictions or any other causes of any kind whatsoever
which are beyond the reasonable control of Tenant and/or Landlord.

(e)   Landlord agrees that if Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, Tenant shall, subject to
the terms of this Lease, at all times during the continuance of this Lease have
the peaceable and quiet enjoyment and possession of the Demised Premises.

(f)   During the Lease Term, neither Tenant nor any person, firm or corporation,
directly or indirectly controlling, controlled by or under common control with
Tenant shall directly operate, manage, conduct or have any interest in any
commercial establishment operating under the name set forth in Section 1(e) or
having the use set forth in Section 1(r) within three (3) miles of the Shopping
Center, except that any such commercial establishment existing at the date of
this Lease may continue to be operated, managed, conducted and owned in the same
manner as on the date of this Lease, provided there is no change in the size or
trade name of such commercial establishment.

(g)   Tenant will permit Landlord to place and maintain “For Rent” or “For
Lease” signs on the Demised Premises during the last ninety (90) days of the
Lease Term, it being understood that such signs shall in no way affect Tenant’s
obligations pursuant to any other provision of this Lease.

(h)   The laws of the State of Texas shall govern the interpretation, validity,
performance and enforcement of this Lease. This Lease is performable in Dallas
County, Texas, which shall be the county in which exclusive venue exists. If
provisions of this Lease should be held to be invalid or unenforceable, the
validity and enforceability of the remaining provisions of this Lease shall not
be affected thereby.

(i)   The terms, provisions and covenants contained in this Lease shall apply
to, inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors in interest and legal representatives except as
otherwise herein expressly provided.

(j)   If this Lease is in fact a sublease, Tenant accepts this Lease subject to
all of the terms and conditions of the underlying lease under which Landlord
holds the Shopping Center as lessee. Tenant covenants that it will do no act or
thing which would constitute a violation by Landlord of its obligations under
such underlying lease.

(k)   Tenant will not load or unload a truck or permit any trucks serving the
Demised Premises, whether owned by Tenant or not, to be loaded or unloaded in
the Shopping Center except in the area specifically designated for such use by
Landlord.

15



--------------------------------------------------------------------------------



 



(l)   Tenant will comply with the policies and regulations of the Shopping
Center adopted by Landlord as set forth on EXHIBIT “E”. Landlord shall have the
right at all times to change the policies and regulations of the Shopping Center
or to amend them in any reasonable manner as may be deemed advisable for the
safety, care and cleanliness, and for the preservation of good order of the
Shopping Center. All changes and amendments in the policies and regulations of
the Shopping Center will be sent by Landlord to Tenant in writing and shall
thereafter be carried out and observed by Tenant.

(m)   Any provision of this Lease “demanding”, “requiring” or “notifying” by
either Landlord or Tenant shall be given in written form.

(n)   Landlord agrees to pay Principal Agent a commission for negotiating this
Lease in accordance with a separate agreement between Landlord and Principal
Agent. It is agreed that Principal Agent’s right to such a commission shall
irrevocably vest upon the execution of this Lease and the removal or
satisfaction of all contingencies to Tenant’s liability hereunder.

(o)   Landlord shall pay a commission of $NA psf to the Cooperating Agent.
Cooperating Agent will be paid a one-time fee. One-half of the commission will
be paid upon final execution of this Lease and the removal or satisfaction of
all contingencies to Tenant’s liability hereunder and one-half upon Tenant’s
first month of occupancy with paid rent.

SECTION 32: INDEPENDENT CONTRACTOR.

    No term or provision contained herein shall be deemed or construed by the
parties hereto, nor by any third party, as creating the relationship of
principal and agent or of partnership or joint venture between the parties
hereto, it being understood and agreed that neither the method of computation of
rent, nor any other provision contained herein, nor any acts of the parties
hereto, shall be deemed to create any relationship between the parties hereto
other than the relationship of Landlord and Tenant. Landlord and Tenant hereby
expressly disclaim any intention to create a joint venture or partnership. The
provisions of this Lease in regard to the payment by Tenant and the acceptance
by Landlord of Percentage Rental are a reservation for rent for use of the
Demised Premises.

SECTION 33: “DTPA” WAIVER.

    Tenant acknowledges and agrees, on its own behalf and on behalf of any
permitted assigns and successors of Tenant hereafter, that the Texas Deceptive
Trade Practices-Consumer Protection Act, Subchapter E of Chapter 17 of the Texas
Business and Commerce Code (the “DTPA”), is not applicable to this transaction.
Accordingly, Tenant’s rights and remedies with respect to any transaction
contemplated under this Lease, and with respect to all acts or practices of
Landlord, past, present or future, in connection with such transactions, shall
be governed by legal principles other than the DTPA.

Waiver of Consumer Rights

      Tenant waives its rights under the Texas Deceptive Trade Practices
Consumer Protection Act, Section 17.41 et seq., Texas Business & Commerce Code,
a law that gives consumers special rights and protections. After consultation
with an attorney of its own selection, Tenant voluntarily consents to this
waiver.

SECTION 34: ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF TENANT.

(a)   In the event Tenant is a corporation (including any form of professional
association), then each individual executing or attesting this Lease on behalf
of such corporation hereby covenants, warrants and represents: (i) that he is
duly authorized to execute or attest and deliver this Lease on behalf of such
corporation in accordance with such corporation’s articles of incorporation and
bylaws; (ii) that this Lease is binding upon such corporation; (iii) that Tenant
is a duly organized and legally existing corporation in good standing in the
State of Texas; and (iv) the execution and delivery of this Lease by Tenant will
not result in any breach of, or constitute a default under any mortgage, deed of
trust, lease, loan, credit agreement, partnership agreement or other contract or
instrument to which Tenant is a party or by which Tenant may be bound. In the
event Tenant is a partnership (general or limited), then each individual
executing this Lease on behalf of the partnership hereby covenants, warrants and
represents: (i) that he is duly authorized to execute and deliver this Lease on
behalf of the partnership in accordance with the partnership agreement, or an
amendment thereto, now in effect; (ii) that this Lease is binding upon such
partnership; (iii) that the Tenant is a duly organized and legally existing
partnership and has filed any and all certificates required by law; and (iv) the
execution and delivery of this Lease will not result in any breach of, or
constitute a default under, any mortgage, deed of trust, lease, loan, credit
agreement, partnership agreement, or other contract or instrument to which
Tenant is a party or by which Tenant may be bound.

(b)   Tenant is now solvent, and no bankruptcy or insolvency proceedings are
pending or contemplated by or against Tenant, and all reports, statements, cost
estimates and other data furnished by or on behalf of Tenant are true and
correct.

(c)   Upon request from time to time and at any time, Tenant will promptly
correct any defect, error or omission, which may be discovered in this Lease and
will execute and deliver any and all additional instruments as may be reasonably
requested by Landlord to correct such defect, error or omission.

SECTION 35: HAZARDOUS MATERIALS.
For the purposes of this Lease, Landlord and Tenant agree that, unless the
context otherwise specifies or requires, the following terms shall have the
meaning herein specified:

(a)   “Governmental Authority” shall mean the United States, the state, the
county, the city, or any other political subdivision in which the Shopping
Center is located, and any other political subdivision, agency, or
instrumentality exercising jurisdiction over Tenant or the Shopping Center.

16



--------------------------------------------------------------------------------



 



(b)   “Governmental Requirements” shall mean all laws, ordinances, rules, and
regulations of any Governmental Authority applicable to Tenant, the Shopping
Center or any part thereof.

(c)   “Hazardous Materials” shall mean (a) “hazardous waste” as defined by the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901 et seq.),
as amended from time to time, and regulations promulgated thereunder; (b) any
“hazardous substance” as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), as
amended from time to time, and regulations promulgated thereunder; (c) asbestos;
(d) polychlorinated biphenyls; (e) underground storage tanks, whether empty,
filled or partially filled with any substance, (f) any substance, the presence
of which on the property on which the Shopping Center is situated is prohibited
by any Governmental Requirements; and (g) any other substance which by any
Governmental Requirements requires special handling or notification of any
federal, state or local governmental entity in its collection, storage,
treatment or disposal.

(d)   “Hazardous Materials Contamination” shall mean the contamination (whether
presently existing or hereafter occurring) of the Demised Premises, facilities,
soil, groundwater, air or other elements on or of the Shopping Center by
Hazardous Materials, or the contamination of the buildings, facilities, soil,
groundwater, air or other elements on or of any other property as a result of
Hazardous Materials at any time (whether before or after the date of this Lease)
emanating from the Demised Premises or any part thereof.   (e)   TENANT’S
COVENANTS.       Tenant hereby represents, covenants and warrants that:

  (i)   Tenant shall not cause any violation of any Governmental Requirements
relating to Hazardous Materials, including, without limitation, any
environmental laws, nor permit any employee, subtenant, guest, invitee of Tenant
or any other party to hereafter cause any such violation, nor permit any
environmental liens to be placed on the Demised Premises or any portion thereof;
and

  (ii)   The covenants of Tenant set out in this Section have been made with the
express agreement and acknowledgment of Tenant that Tenant has been given the
opportunity to inspect the Demised Premises in connection with its leasing
thereof, as evidenced by this Lease.

(f)   ADDITIONAL COVENANTS.       Tenant agrees to (1) give notice to Landlord
immediately upon (i) Tenant’s receipt of any notice from any Governmental
Authority of a violation of any Governmental Requirements relating to Hazardous
Materials and/or acquiring knowledge of the receipt of any such notice by any
other tenant of any portion of the Shopping Center and (ii) acquiring knowledge
of the presence of any Hazardous Materials on the Demised Premises or any other
portion of the Shopping Center or of any Hazardous Materials Contamination with
a full description thereof, and (2) promptly comply with any Governmental
Requirements requiring the removal, treatment or disposal of such Hazardous
Materials Contamination where introduced into the property on which the Shopping
Center is situated by, or caused by the action of, Tenant, or its agents,
representatives, employees, tenants, licensees or invitees, or occurred at any
time during the period of Tenant’s use, occupancy or leasing of the Demised
Premises, and in such event and under such circumstances, Tenant agrees to
provide Landlord with satisfactory evidence of such compliance; and (3) provide
Landlord, within thirty (30) days after demand by Landlord, with a bond, letter
of credit or similar financial assurance evidencing to Landlord’s satisfaction
that the necessary funds are available to pay the cost of removing, treating and
disposing of such Hazardous Materials or Hazardous Materials Contamination and
discharging any assessment which may be established on the Demised Premises or
the Shopping Center or any part thereof as a result thereof, for which Tenant
shall be required to perform under the terms of clause (2) next above.   (g)  
SITE ASSESSMENTS.       Landlord, by its employees and agents at any time and
from time to time, either prior to or after the occurrence of an event of
default relating to Hazardous Materials, may contract for the services of
persons (the “Site Reviewers”) to perform environmental site assessments (“Site
Assessments”) on the Demised Premises for the purpose of determining whether
there exists on the Demised Premises any environmental condition which could
reasonably be expected to result in any liability, cost or expense to the owner,
occupier or operator of such property arising under any state, federal or local
law, rule or regulation relating to Hazardous Materials. The Site Assessments
may be performed, upon at least five (5) business days notice to Tenant, and
under reasonable conditions established by Tenant, which does not impede the
performance of the Site Assessments. The Site Reviewers are hereby authorized to
enter upon the Demised Premises for such purposes. The Site Reviewers are
further to perform both above and below the ground testing for environmental
damage or the presence of Hazardous Materials on the Demised Premises and such
other tests on the Demised Premises as may be necessary to conduct the Site
Assessments in the reasonable opinion of the Site Reviewers. Tenant will supply
to the Site Reviewers such historical and operational information regarding the
Demised Premises and the business conducted therein as may be reasonably
requested by the Site Reviewers to facilitate the Site Assessments and will make
available to the Site Reviewers appropriate personnel having knowledge of such
matters. The cost of performing such Site Assessments shall be paid by Tenant if
(1) a Site Assessment is made as a result of or on the basis of Landlord acting
upon written notice received from any Governmental Authority asserting the
existence of Hazardous Materials or Hazardous Materials Contamination on the
Demised Premises, if such Hazardous Materials or Hazardous Materials
Contamination (i) are actually found on the Demised Premises, (ii) such
Hazardous Materials or Hazardous Materials Contamination which were introduced
into the Demised Premises by, or caused by the actions of, Tenant, or its
agents, representatives, employees, tenants, licensees or invitees, or occurred
at any time during the period of Tenant’s use, occupancy or leasing of the
Demised Premises; or (2) a routine random Site Assessment of the Demised
Premises is performed by Landlord which results in the discovery of the
existence of Hazardous Materials or Hazardous Materials Contamination which were
introduced into the Demised Premises by, or caused by the actions of, Tenant, or
its agents, representatives, employees, tenants, licensees or invitees, or
occurred at any time during the period of Tenant’s use, occupancy or leasing of
the Property. Tenant shall reimburse Landlord on demand for all reasonable costs
payable by Tenant pursuant to this subsection plus interest thereon at the
maximum lawful rate (not to exceed 11/2% per month) until paid.

17



--------------------------------------------------------------------------------



 



(h)   LANDLORD’S RIGHT TO REMOVE HAZARDOUS MATERIALS.       Landlord shall have
the right, upon twenty-four (24) hour advance notification to Tenant, but not
the obligation, prior or subsequent to an event of default, without in any way
limiting Landlord’s other rights and remedies under this Lease, to enter onto
the Demised Premises or to take such other actions as it deems necessary or
advisable to clean up, remove, resolve or minimize the impact of, or otherwise
deal with, any Hazardous Materials or Hazardous Materials Contamination on the
Demised Premises following receipt of any notice from any person or entity,
including Governmental Authority, asserting the existence of any Hazardous
Materials or Hazardous Materials Contamination pertaining to the Demised
Premises or any part thereof, which, in Landlord’s sole opinion, could
jeopardize the value or marketability of this Lease, the Demised Premises or the
Shopping Center. Provided that such Hazardous Materials or Hazardous Materials
Contamination were introduced into the Demised Premises or the Shopping Center
by, at the direction of, or caused by the actions of Tenant, its agents,
representatives, employees, licensees or invitees, then all costs and expenses
paid or incurred by Landlord in the exercise of its rights under this Section
shall be payable to Landlord by Tenant promptly upon demand therefor and shall
bear interest at the maximum lawful rate (not to exceed 1 1/2% per month) until
paid.   (i)   INDEMNITY.       TENANT AGREES TO DEFEND, INDEMNIFY AND HOLD
HARMLESS LANDLORD, ITS EMPLOYEES, AGENTS, SHAREHOLDERS, OFFICERS AND DIRECTORS
FROM AND AGAINST ANY CLAIMS, DEMANDS, OBLIGATIONS, PENALTIES, FINES, SUITS,
LIABILITIES, SETTLEMENTS, DAMAGES, LOSSES, COSTS OR EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE LEGAL AND CONSULTANT FEES AND EXPENSES, INVESTIGATION,
LABORATORY FEES AND EXPENSES, CLEAN-UP COSTS, COURT COSTS AND OTHER LITIGATION
EXPENSES) OF WHATEVER KIND OR NATURE, KNOWN OR UNKNOWN, ARISING OUT OF OR IN ANY
WAY RELATED TO TENANT’S HANDLING, STORING, PROCESSING, DISPOSING OR DISCHARGING
OF HAZARDOUS MATERIALS OR THE PRESENCE, REMOVAL OR PRODUCTION OF ANY HAZARDOUS
MATERIALS ON, IN, FROM OR AFFECTING ANY PORTION OF THE DEMISED PREMISES OR ANY
PORTION OF THE BUILDING, LANDLORD’S PROPERTY (REAL OR PERSONAL), OR THE PROPERTY
(REAL OR PERSONAL) OF OTHERS, TO THE EXTENT RESULTING FROM THE ACTIVITIES OF
TENANT OR ANY PERSONS CLAIMING BY, THROUGH OR UNDER TENANT. THIS INDEMNITY SHALL
SURVIVE THE TERMINATION OF THIS LEASE. THIS INDEMNITY SHALL BE IN ADDITION TO
ALL OTHER RIGHTS GRANTED LANDLORD UNER THE LEASE.

This Lease consists of a Table of Contents, thirty-five (35) Sections and
Exhibits “A” through “I”.
(Any space left blank will be deemed to have been completed with the word
“none”).
Because the Demised Premises are on the open market and are presently being
shown, this Lease shall be treated as an offer to lease only. Unless and until
this Lease is accepted by Landlord and Tenant in writing and a fully executed
copy delivered to both parties, this offer is subject to withdrawal or
non-acceptance by Landlord and the Demised Premises may be leased to another
party or used for another purpose by Landlord without notice.
EXECUTED as of the date herein stated.

                      LANDLORD:    
 
                    PAVILLION NORTH LTD.,
a Texas limited partnership    
 
                    By:   PAVILLION NORTH MANAGEMENT, LLC,
a Texas limited liability company
Its General Partner    
 
               
 
      By:        
 
               
 
          Lou B. Cagle, President    
 
                    TENANT:    
 
                    DOVER SADDLERY RETAIL, INC.    
 
               
 
  By:                            
 
  Name:                            
 
  Title:                          

18



--------------------------------------------------------------------------------



 



EXHIBIT “A”
SITE PLAN
(SITE PLAN) [b66173dsb6617301.gif]

19



--------------------------------------------------------------------------------



 



EXHIBIT “B”
LEGAL DESCRIPTION
BEING all that tract of land in the City of Dallas, Dallas County, Texas, a part
of the Thomas Yeager Survey, Abstract No. 1615, and being all of Lot 8, Block
9/8199, Pavillion Addition, Section Five, an addition to the City of Dallas as
recorded in Volume 80085, Page 2478, Dallas County Map Records.

20



--------------------------------------------------------------------------------



 



EXHIBIT “C”
IMPROVEMENTS
Tenant shall accept the Demised Premises in “as is” condition.
DESCRIPTION OF TENANT’S WORK

I.   Signs       Tenant shall pay for all signs and the installation thereof
including electrical hook-up by a licensed electrician subject to the provisions
of EXHIBIT “D” of this Lease.   II.   Utilities       Tenant shall provide all
meters or other measuring devices including water submeters in connection with
utility service. Tenant shall also provide all connections to the utility
service provided by Landlord. Tenant shall pay all service deposits.   III.  
Interior Work       The work to be done by Tenant shall include, but not be
limited to the purchase and installation of the following:

  A.   Adequate electrical service, panel, wiring and fixtures.     B.   Demise
partition(s) as required by existing conditions to separate the Demised Premises
from other lease space(s). Partition shall be at lease one-hour fire rated
gyprock wall with 5/8” gypsum board and R-11 batt insulation (sealed at the roof
deck) on both sides of studs. The exterior side is not to be taped and bedded. A
break metal wall cap to match storefront metal shall be installed at the
storefront. ALL DEMISING WALLS MUST MEET THE STOREFRONT AT A COLUMN OR MULLION.
    C.   Interior partitions, including finishing, electrical wiring and
connections within the Demised Premises. Any interior walls meeting the
storefront must meet at a column or mullion.     D.   2’ x 4’ lay-in lights in
adequate number to provide a minimum of 70-foot candle lighting throughout the
Demised Premises plus light covers and special hung or furred ceilings.     E.  
Interior painting.     F.   Store fixtures and furnishings.     G.   Display
window enclosures.     H.   Plumbing fixtures within the Demised Premises.    
I.   2’ x 4’ drop ceiling and 6” (R-19) batt insulation, installed no lower than
the top of the storefront glass.     J.   Heating/air conditioning and
ventilation equipment (adequate to provide at least a 25-degree differential)
including electrical hook-up, ductwork and roof penetrations. ONLY CARRIER,
TRANE OR LENNOX MODELS ARE ACCEPTABLE.     K.   Floor covering and 4” vinyl cove
base if VCT or 4” carpet base if carpet.     L.   All telephone equipment for
the Demised Premises.     M.   Grease retention system for restaurants.     N.  
In the event a fire suppression system exists within the Demised Premises,
Tenant shall be responsible for all modifications to said system that may be
necessitated as the result of Tenant’s work. Tenant shall provide to Landlord
copies of as-built drawings indicating any modifications to said system. Such
drawing must be sealed and signed by a licensed fire systems contractor. A
licensed contractor must perform all work involving the fire suppression system.

IV.   All work undertaken by Tenant shall be at Tenant’s expense and shall not
damage the building or any part thereof. Any roof penetration shall be performed
by Landlord’s roofer or, with Landlord’s prior written approval, by a bonded
roofer. The work shall be begun only after Landlord has given consent, which
consent shall be conditioned upon Tenant’s plans, to include materials
acceptable to Landlord, in order to prevent injury to the roof and spread the
weight of the equipment being installed. Tenant shall also be responsible for
obtaining and paying for professional inspections of any structural work
(including, without limitation, any roof work or concrete work).   V.   Landlord
warrants that any existing heating, ventilation and air conditioning systems
shall be in working order upon Tenant occupancy, and will warrant the HVAC
systems for two (2) years from the Commencement Date.   VI.   Tenant will
provide an on-site dumpster to be used for disposal of finish-out debris and
will cause such dumpster to be emptied as needed; subject, however, to
Landlord’s right to designate a reasonably convenient location therefor.   VII.
  Landlord will pay Tenant up to $26,890 (the “Work Allowance”) as a
reimbursement for Tenant’s bona fide (and

21



--------------------------------------------------------------------------------



 



verified) construction expenses paid to parties not related to Tenant. Landlord
shall make up to three (3) progress payments to Tenant as work progresses
withholding the final twenty-five percent (25%) of the Work Allowance (the
“Final Payment”). Tenant’s Final Payment request will be processed only upon (i)
completion of all improvements to Landlord’s satisfaction and specifications,
(ii) Tenant’s delivery to Landlord of a true copy of its Certificate of
Occupancy (or similar governmental occupancy permit), (iii) Landlord’s
satisfaction that all bills have been paid to Tenant’s contractor,
subcontractors and professionals, including appropriate lien waivers from said
persons, and (iv) Tenant’s commencement of business in the Demised Premises.
Tenant may, prior to commencement of Tenant’s Work, request that Landlord
increase the Work Allowance by a maximum of $100,000.00 (the actual amount of
the increase being the “Additional Allowance”). If Tenant timely requests the
increase in the Work Allowance, then Landlord shall increase the Work Allowance
by the amount of the Additional Allowance. Landlord shall prepare, and Landlord
and Tenant shall promptly execute and deliver, an amendment to this Lease
increasing the Minimum Guaranteed Rental by the amount needed to amortize the
Additional Allowance over seven (7) years at 9% per annum, with the increased
payment commencing with the first Minimum Guaranteed Rental payment due under
this Lease.

VIII.   Intentionally omitted.   IX.   Tenant shall have detailed plans and
specifications prepared for the proposed finish out of the Demised Premises, at
its own cost, and a copy of such plans and specifications shall be furnished to
Landlord within fourteen (14) days of execution of this Lease. Without limiting
the generality of the immediately preceding sentence, Tenant’s submissions must
include a floor plan, electrical, plumbing and HVAC designs, a reflected ceiling
plan, elevations of walls and a fixture plan. All drawings shall be at a scale
of either 1/8” or 1/4”. Tenant shall reimburse Landlord for any loss or extra
cost which may result to Landlord by reason of failure on the part of Tenant to
submit any such plans, diagrams, schedules, specifications and/or other data
within said period of time.   X.   The plans and specifications aforesaid shall
be subject to the approval of the Landlord, and shall be deemed to be granted
unless Landlord raises any objections in writing within seven (7) days of
Landlord’s receipt of said documents. Should Landlord and Tenant be unable to
agree upon said plans and specifications within fourteen (14) days of their
submission to Landlord, this Lease may be terminated by written notice from
either party to the other.   XI.   The finish out allowance is for improvements
to the Demised Premises and their upgrading and shall not include personal
property, inventory, signage or fixtures or fittings (other than plumbing
fittings or electrical fittings, and HVAC equipment).   XII.   Only new
materials may be utilized for the finish out referred to in this EXHIBIT “C”,
and the use of used or second hand materials or materials not in compliance with
IAQ laws is specifically prohibited save with such written consent by Landlord.
  XIII.   The general contractor chosen for the aforesaid work shall be
responsible to secure all licenses and permits necessary for said work to be
lawfully carried out, including any demolition permits, and will be responsible
to comply with all applicable environmental laws.   XIV.   Intentionally
omitted.   XV.   Tenant shall provide for electricity to be turned on in the
Demised Premises and be billed directly to Tenant. Tenant shall be responsible
for all cleaning costs incurred during the build out of the Demised Premises.

DESCRIPTION OF LANDLORD’S WORK

I.   Structure

  A.   Landlord shall select all exterior wall surfaces. Exterior trim and other
work normally requiring painting shall be painted.     B.   Landlord shall
specify any roofing.

II.   Storefront

  A.   A standard storefront shall be provided in keeping with the overall
architectural plan for the Center.     B.   If a door already exists on the
Premises and if Landlord owns such door, then Tenant may use the door for its
storefront. However, Landlord makes no representations or warranty in this
regard and Tenant agrees that it is ultimately responsible for providing its own
door.

III.   Parking Areas and Walks

  A.   Parking areas shall be hard surfaced.     B.   Walks shall be surfaced
with concrete, stone, brick or other hard material as specified by Landlord.    
C.   Parking areas and walks shall be provided with reasonably adequate
artificial lighting.

IV.   Floor Slab       The interior of the Demised Premises will have a smooth
concrete floor except for the approximately five (5) foot “leave-out”, which
will not be the responsibility of the Landlord.

V.   Utilities

  A.   Cold water service shall be brought to the perimeter of the Demised
Premises; otherwise Tenant shall

22



--------------------------------------------------------------------------------



 



      provide all plumbing fixtures and connections thereof within the Demised
Premises.     B.   Waste line shall be brought to the five foot “leave-out” in
the Demised Premises.     C.   Gas service, if utilized at the Shopping Center,
shall be brought to a location at the perimeter of the building in which the
Demised Premises are situated, at which location the gas company will set its
meter; provided, however, that Landlord shall have the option of substituting
all-electric utility service for gas service.     D.   Electrical service
(120-240 volt or 110/120 volt and three-phase or one-phase service, all at
Landlord’s discretion) will be brought to a location on the rear wall of the
building in which the Demised Premises are situated, at which location the
electricity provider will set Tenant’s meter.     E.   Telephone service will be
brought to a location on the perimeter wall of the building in which the Demised
Premises are situated.

23



--------------------------------------------------------------------------------



 



EXHIBIT “D”
TENANT SIGN CRITERIA

I.   GENERAL

  A.   Tenant shall be required to identify Tenant’s Demised Premises by
erecting one (1) sign which shall be attached directly to the building fascia as
described hereinafter. Tenant shall furnish and install all signs at its cost.
Tenant shall not be allowed to open for business without approved required signs
in place. Failure to open for this reason shall not excuse the Tenant from the
performance of its obligations under the Lease. All Tenant signs must be
designed, fabricated and installed to comply with criteria and specifications
described hereinafter.     B.   If Tenant installs any sign without Landlord’s
prior written approval, Tenant shall remove such sign within five (5) days from
the receipt of written notice from the Landlord demanding removal of such sign.
In the event Tenant fails to remove any such sign within a five (5) day period,
Landlord may remove such sign without further notice to Tenant and Tenant shall
reimburse Landlord the amount of expenses incurred by Landlord in removing such
sign.     C.   Each Tenant is responsible for his sign conforming to the
ordinances and codes having jurisdiction at the site. Each Tenant shall be
responsible for obtaining all required permits prior to the commencement of
installation. Written approval and conformation with these specifications does
not imply conformance with local City and County sign ordinances. Tenant will
have its sign company check with local authorities to avoid non-compliance with
local codes. If this criteria and the City code vary, the more restrictive
requirement will apply. All permits and approvals from the City of Dallas or
Richardson are required prior to sign fabrication. Signs are to be U.L. LABELED
AND U.L. APPROVED.     D.   The advertising or informative content of all
exterior signs shall be limited to letters designating the store name. No
generic names will be permitted. All signs can display only English language. No
Tenant of less than sixty thousand (60,000) square feet of Floor Area shall have
an exterior sign which identifies leased departments and/or concessionaires
operating under such Tenant’s business or trade name, nor shall such sign
identify specific brands or products for sale or services offered within a
business establishment, unless such identification is used as part of the
Tenant’s trade name. Landlord will permit the use of a crest, shield, logo or
other established incorporate insignia which has been customarily displayed or
associated with the store name only with prior written consent of the Landlord;
in no case shall a logo if permitted exceed 28” in height.     E.   No exposed
ballast boxes, sign cabinets, or electrical transformers shall be permitted.
Sign company names or stamps shall be concealed. External sign illumination
shall not be permitted.     F.   Tenant shall submit, for Landlord’s approval,
elevations and sections shown on the actual building identifying the Tenant’s
location of Demised Premises and the relationship of sign to such premises and
building facade in height and length. At a minimum, all material and dimensions
required by this Tenant Sign Criteria shall be indicated.     G.   Any
deviations from this sign criteria are subject to written approval by the
Landlord. Landlord has the right to waive any provisions listed herein.     H.  
Landlord, at Tenant’s sole cost and expense, reserves the right to change the
sign criteria in the interest of maintaining or updating the architectural
integrity of the property.

II.   DESIGN

  A.   General Requirements and type of sign:

  1.   Exterior signs shall be limited to plex type faced individual channel
letters internally illuminated shop mounted to 1/8” thick aluminum background on
2“x12” wireway. Sign assembly shall be bolted to masonry with noncorrosive
galvanized bolts. Refer to installation Section IV.B.     2.   The vertical
height of all signs shall be a maximum of forty-two (42) inches on one
horizontal line for “layer” fascia height. If upon Landlord’s determination more
than one horizontal line of lettering is necessary to provide adequate signage,
Landlord will allow Tenant to use two horizontal lines of lettering not to
exceed 42” in total height including spaces between rows. Minimum letter size
12”. Nationally recognized trademark company tenants in excess of 15,000 square
feet are not required to use the 3” halo and the 2” by 12” wireway and may have
lettering up to 72” in height with the total height of the sign not to exceed
25% of the front elevation of the Demised Premises. Letters for these tenants
are to be individually mounted with remote transformers.     3.   The maximum
overall length of a sign shall not exceed 75% of the storefront width or fifty
(50) feet, whichever is less. In no case shall any sign or portion of any sign
extend beyond the Tenant’s lease line. The overall length shall include the
letter background plate.     4.   Landlord must approve type style.     5.   All
lines of lettering shall run horizontally.     6.   Box type signs will not be
permitted.

24



--------------------------------------------------------------------------------



 



  B.   Construction:

  1.   All signs shall be in the form of individual channel letters with plastic
letter faces to be Acrylite SG Plexiglas, 1/8” thick, in the following
acceptable colors:

  a.   White #7328 SG     b.   Red #2793 SG     c.   Green #2447 White SG with
Holly Green #230-76 Green Vinyl for overlay     d.   Yellow #2037 SG     e.   No
adjacent signs shall be the same color.

  2.   Background plate shall be 1/8” thick aluminum attached to a 2“x12”
aluminum wireway and channel letters. Color of background plate is to be gloss
black. 24” tall letters or smaller use .063 aluminum backs and .040 aluminum
sides. 24” tall letters or larger use .090 aluminum backs and .063 aluminum
sides. Background plate is to be 3” around letters continuously with minimum 2”
from the wireway with no sharp angles.     3.   Returns and wireways are to be
painted to match the background plate (gloss black). No armorplate or wood in
the manufactured returns may be used.     4.   Trim Cap 1” in color to match the
channel letter faces.

III.   ILLUMINATION AND WIRING

  A.   All illumination shall be with 15mm neon tubing and shall be uniform.
Neon colors as follow:

  1.   White Plex: 6,500 degrees White     2.   Red Plex: Clear Red Neon     3.
  Green Plex: Power Green     4.   Yellow Plex: Clear Gold II

  B.   Secondary Wiring — All transformers are to be concealed within soffits
and all secondary wiring shall be concealed in wiring channel. Provide U.L.
APPROVED transformer box.     C.   Electrical power shall be brought to required
location at lessee’s expense. Routing and location of conduit and other required
items shall not be visible on front of fascia. Only two wall penetrations per
transformer will be permitted for electrical wiring. Penetrations for wiring
shall be in a mortar joint located behind letters in the sign. Repair of brick
damage shall be the responsibility of the sign company. Signs should be prewired
in the shop. Provide wiring between letters in 2” wiring channel-mounting plate.
    D.   Final electrical connection of sign to transformer box will be
performed by a licensed electrician approved by the City of Richardson /Dallas
(depending on site) and Landlord.     E.   An access panel in the canopy soffit
may have been provided for sign wiring.     F.   Tenants are required to have a
time clock for the sign that will automatically turn on/off the sign at
prescribed intervals as set by the Landlord. Although signs may remain on as
long as Tenant desires, no signs shall be turned off before 11:00 p.m.

IV.   MOUNTING

  A.   Placement:         Letters are to be located on signage area of building
as determined by Landlord. The assigned position for each Tenant shall be
centered on centerline of storefront with allowance for suitable space between
adjacent Tenant signs or as determined by Landlord.         No signs shall be
placed on canopy roofs extending above the building roof, placed on penthouse
walls, or placed so as to project above the parapet, canopy or top of the wall
upon which it is mounted.     B.   Installation:

  1.   Mount sign assembly to brick veneer using 3/8” galvanized bolts. Indicate
number and location on shop drawings. Locate mounting holes in mortar joints
only. Provide 12” tall by 2” deep raceway box between brick and back of plate.
Letters and background plate are to be preassembled. Attachment of signage must
be to UL standards. No exposed wiring is permitted. ALL SIGNS ARE TO BE U.L.
LABELED AND U.L. APPROVED.     2.   Tenant will be responsible for all damage to
the building incurred during sign installation or removal. Any damage done to
any part of the building during the mounting or removal of signs shall be
promptly repaired to a “like new condition” by the Tenant at the Tenant’s
expense. No penetrations will be made through the roof flashings. Any
penetrations in the roof must be made by Landlord’s designated roofer.     3.  
All signs and connections shall be soundly constructed, securely attached and be
weather tight. All signs should be mounted with good quality workmanship. The
Landlord reserves the right to be the judge of such workmanship. Sign mounting
must comply with the appropriate City requirements.

25



--------------------------------------------------------------------------------



 



V.   SUBMITTAL FOR APPROVAL

  A.   Tenant shall submit three (3) drawings to the Landlord for written
approval prior to the fabrication of any sign at:

      J.R. Black Properties
Attn: Ms. Lauri Miller
7517 Campbell Road, Suite 601
Dallas, TX 75248
Fax: 972.733.4199 or email: lmiller@jrblackproperties.com

  B.   Elevation of building fascia and sign shall be drawn using a minimum 1/4”
= 1’-0” scale. Provide section drawn at min. 3/4” = 1’-0”.     C.   Drawing
shall indicate the following specifications: Type, color, and thickness of all
sign components, type of illumination and mounting method. Tenant’s sign
contractor shall first visit the site to verify existing conditions prior to
preparation of shop drawings. Information needed to prepare submittals shall
also be obtained during this visit.     D.   Drawings must also include fascia
cross-section showing electrical connections.         Approved Sign Company:    
    Jim Harper
Jim Harper Signs
P.O. Box 1716
1872 F.M. 548
Forney, TX 75126
Phone: 214.801.1872
Fax: 214.327.9480

VI.   SECONDARY SIGNS

  A.   No secondary signs are to be placed on building wall elevations. Tenant
shall mount 3” high white Helvetica regular letters on the rear door for
identification purposes. Place bottom of letters at 12” below top of door.    
B.   No trailer signs or temporary signs will be permitted. No sandwich or easel
signs are allowed.     C.   No roof signs or box signs are allowed. No cloth
signs or banners are allowed.     D.   Window signs displaying company name only
will be allowed in white vinyl letters not exceeding 3” in height. Submit three
(3) copies of 1/4” = 1’0” scaled drawings for approval. Tenant shall not apply
any other signs to the interior or exterior face of the storefront glass or
other materials.     E.   3” high white Helvetica regular address numerals for
postal identification of Demised Premises will be mounted to the inside face of
glass centered 3” above bottom of transom above front door.     F.   “Grand
Opening” signs in moderation and good taste shall be permitted at the Landlord’s
discretion. Such signs will be permitted for a period of ten (10) days only.
Such signs must be located so as not to obstruct access either visually or
physically to any other Tenant space or common area. Tenant must obtain written
approval prior to erecting any sign.     G.   No animated, moving or audible
components are allowed. No intermittent or flashing illumination is allowed.    
H.   No iridescent painted signs are allowed. No signs may be painted on any
surface of any Building.     I.   No signs or letters may be painted directly on
any surface.     J.   No signs may be installed or placed along the perimeter of
the Shopping Center.     K.   No window neon signs.

26



--------------------------------------------------------------------------------



 



  1.   Background plate to be 3’’ outside of letters continuously.     2.  
Background plate to provide 2’’ minimum coverage of raceway box.     3.  
Minimum inside and outside radius to be 2’’ — typical.     4.   Background to
“split” between letters only when distance exceeds 8’’.

(TENANT LOGO) [b66173dsb6617302.gif]

27



--------------------------------------------------------------------------------



 



EXHIBIT “E”
POLICIES AND REGULATIONS

1.   Store hours are a minimum of eight (8) hours per day, five (6) days per
week — using the time frame 10 a.m. to 6 p.m. Evening hours are not required,
but may be added to a regular nine-hour day. Stores are not required to be open
on national holidays. Any exceptions to normal business hours require written
permission from Landlord.   2.   Banners may not be displayed except for Grand
Opening. Consult Landlord for display requirements and special conditions.   3.
  Flyers may not be distributed in the parking lots on windshields — at any
time. Special cleanup cost resulting from a violation of this procedure may be
billed to the violating party.   4.   Parking for all tenants and employees
shall be away from the stores. Any car displaying “For Sale” signs shall be
subject to towing without notice.   5.   Boxes must be broken down and put into
the designated recycle dumpster of the Shopping Center. No tenant’s trash is to
be placed in or on the sidewalk trash container, in or around the alley
dumpsters, nor stacked around the rear door of the Demised Premises. All
foodstuffs and small trash items are to be bagged and securely tied. Doors to
dumpster enclosures must remain closed at all times. There will be additional
charges for excessive trash or boxes not broken down.   6.   Outdoor furniture,
planters, ash cans, etc. must either be purchased through Landlord’s
representative or by submitting plans, drawings, pictures to Landlord for prior
written approval. All furniture must comply with Shopping Center design plan.
Outdoor seating must also comply with allowed parking at the site. Each tenant
shall be responsible for obtaining all required permits prior to the
commencement of any installation. Written approval and conformation with these
specifications does not imply conformance with local city or county ordinances.
Each tenant is responsible for conforming to the ordinances and codes having
jurisdiction at the site. Plastic furniture is not allowed.   7.   Window
treatments such as mini blinds, verticals, curtains, etc. need to have prior
written approval of Landlord.   8.   Walkways and sidewalks must remain clear
for pedestrian traffic. Tenant, its agents, servants and employees shall not
block or obstruct any of the entries, passages, doors, sidewalks or walkways or
place, empty or throw any rubbish, litter, trash or material of any nature into
such areas, or permit such areas to be used at any time except for ingress or
egress of Tenant, its agents, servants, employees, visitors, customers or
invitees.   9.   Service corridors are to be kept clear at all times. All trash
needs to remain in the Demised Premises until it is taken to the dumpster. No
items are allowed to be stored in any service corridor.   10.   Restricted uses
shall include the selling or exhibiting of pornographic materials, drug related
paraphernalia, massage parlors, any gambling facility or operation including but
not limited to off-track or sports betting, table games, slot machines, video
poker, bingo parlor, video arcade, pool or billiard hall.

Landlord reserves the right to amend these policies and regulations and to make
such other and further policies and regulations as it deems necessary or
desirable.

28



--------------------------------------------------------------------------------



 



EXHIBIT “F”
TENANT MOVE-OUT CHECK LIST

     
LANDLORD:
  Pavillion North, Ltd.
ADDRESS:
  7517 Campbell Road, #601
 
  Dallas, TX 75248
PHONE:
  972/733-4900
FAX:
  972/733-4199

     
TENANT:
  Dover Saddlery Retail, Inc.
 
   
ADDRESS:
  7529 Campbell Road, Suite 306
 
   
 
  Dallas, Texas 75248 Phone:                     

1.   UTILITIES: Notify each utility that you are ceasing service as of your
lease termination date and that J.R. Black Properties, Ltd. will be calling to
transfer service to their account.

                 
Electricity:
  Acct. #   _____________   Meter #   _____________
Gas:
      _____________       _____________
Water:
      _____________       _____________

2.   HVAC: The final service check and filter change is the Tenant’s
responsibility. Use your regular service contractor or Landlord’s contractor to
change filters and make any needed repairs to leave all units in good working
condition. Provide Landlord with paid service invoice.   3.   PREMISES: Clean
and vacuum inside. Spackle any holes in walls. Remove any decals and/or
lettering from windows. Replace any burned out lamps or ballasts. At Landlord’s
option, attached shelving and fixturing remains in Demised Premises. Arrange for
walk-through with Landlord.   4.   KEYS: Deliver all keys (front, rear, inside
doors, alarms, etc.), properly marked, to Landlord.   5.   SIGN: Have sign
company or electrician remove outdoor sign, cap off wires. The Landlord will
have the fascia repaired at Tenant’s expense. The sign timer remains in the
Demised Premises.   6.   ADDRESS: Provide Landlord with a forwarding address.  
7.   FINANCIAL: Settle any outstanding balance with Landlord. Upon termination
of the Lease and surrender of the Demised Premises by Tenant to Landlord, if
Tenant is not then in default, any remaining balance of the Security Deposit
shall be returned to Tenant, provided that Landlord may hold the Security
Deposit for a period of thirty (30) days following surrender of the Demised
Premises and may deduct from the amount any rental or other charges due and
payable. Any charges incurred by Landlord because Tenant fails to clean, repair,
replace damaged portions of the Demised Premises, service HVAC, remove sign and
turn in keys, will be paid by Tenant and may be deducted from the Security
Deposit.

29



--------------------------------------------------------------------------------



 



EXHIBIT “G”
INTENTIONALLY OMITTED

30



--------------------------------------------------------------------------------



 



EXHIBIT “H”
EXCLUSIVES AND PROHIBITED USES
EXCLUSIVES:
Marshall’s

No more than five thousand nine hundred ninety-nine thousand (5,999) square feet
of floor area may be used for the sale or display of brand-name clothing, shoes,
giftware, or domestics at discount prices; and no such occupant occupying more
than 6,000 square feet of floor area per store shall be permitted to sell or
display such items.
Carmine’s

Tenant will not use the Demised Premises as a restaurant specializing in the
sales of pizza.
Corner Bakery

Tenant will not use the Demised Premises as a restaurant that primarily sells
either (i) freshly baked bread by the loaf, or (ii) sandwiches or other products
which are made with a variety of handmade or specialty breads, including, but
not limited to the following establishments: Atlanta Bread Company, La
Madeleine, Au Bon Pain, St. Louis Bread, Panera, Briaz, Soprafina, Wall Street
Deli, Boudin, Cosi’s, Xando, Starbucks.
Rockfish

Tenant will not use the Demised Premises as a seafood restaurant.
Sprint
Tenant will not use the Demised Premises for the retail sale of wireless and
wire line communication devices and equipment.
More Space Place
Tenant will not use the Demised Premises for the retail sale of Murphy Bed
furniture systems, custom closets systems, and custom modular furniture systems
including office systems.
Ebby Halliday
Tenant will not use the Demised Premises for a residential real estate office or
a mortgage loan office.
Raising Cane’s
Tenant will not use the Demised Premises for a restaurant or food service
establishment which specializes in the preparation, service or sales of de-boned
chicken products as its primary food product.
PROHIBITED USES:
No use shall be permitted in the Shopping Center which is inconsistent with the
operation of a first-class retail shopping center. Without limiting the
generality of the foregoing, the following uses shall not be permitted:
Theatre of any kind;
Bowling alley or any other like place of public assembly;
Any use which constitutes a public or private nuisance or produces objectionable
noise or vibration;
An operation primarily used as a storage warehouse operation and any assembling,
manufacturing, distilling, refining, smelting, agricultural or mining operation;
Any “second hand” store (other than a first-class consignment store) or
“surplus” store (other than a store which sells closeouts or discount items but
would be found in a first-class retail shopping center);
Any mobile home park, trailer court, labor camp, junkyard, or stockyard;
provided, however, this prohibition shall not be applicable to the temporary use
of construction trailers during periods of construction, reconstruction or
maintenance;
Any dumping, disposing, incineration or reduction of garbage; provided, however,
this prohibition shall not be applicable to garbage compactors located near the
rear of any Building;
Any fire sale, bankruptcy sale (unless pursuant to a court order) or auction
house operation;
Any central laundry, dry cleaning plant or laundromat; provided, however, this
prohibition shall not be applicable to nominal supportive facilities for on-site
service oriented to pickup and delivery by the ultimate consumer as the same may
be found in retail shopping centers in the metropolitan area where the Shopping
Center is located;
Any automobile, truck, trailer or recreation vehicle sales, leasing, display or
body shop repair operation;
Any bowling alley or skating rink;
Any movie theater or live performance theater;
Any residential use, including but not limited to single family dwellings,
townhouses, condominiums, other multi-family units, and other forms of living
quarters, sleeping apartments or lodging rooms;

31



--------------------------------------------------------------------------------



 



Any veterinary hospital or animal raising or boarding facility; provided,
however, this prohibition shall not be applicable to pet shops or incidental
boarding in a grooming salon. Notwithstanding the foregoing exception any
veterinary or boarding services provided in connection with the operation of a
pet shop shall only be incidental to such operation; all kennels, runs and pens
shall be located inside the building; and the combined incidental veterinary and
boarding facilities shall occupy no more than fifteen percent (15%) of the floor
area of the pet shop;
Any mortuary or funeral home;
Any establishment selling or exhibiting pornographic materials or which sells
drug-related paraphernalia which exhibits either live or by other means to any
degree, nude or partially clothed dancers or wait staff and/or any massage
parlors or similar establishments;
Any bar, tavern, restaurant or other establishment whose reasonably projected
annual gross revenues from the sale of alcoholic beverages for on-premises
consumption exceeds thirty-five percent (35%) of the gross revenues of such
business;
Any flea market, amusement or video arcade (unless incidental to the primary use
of the occupant), pool or billiard hall (unless incidental to the primary use of
the occupant), car wash or dance hall;
Any gambling facility or operation, including but not limited to, off-track or
sports betting parlor, table games such as blackjack or poker, slot machines,
video poker/blackjack/keno machines or similar devices, or bingo hall.
Notwithstanding the foregoing, this prohibition shall not be applicable to
government sponsored gambling activities or charitable gambling activities, so
long as such governmental and/or charitable activities are incidental to the
business operation being conducted by the occupant;
School, library, reading room, or house of worship;
Gallery, auditorium, meeting hall, hotel or motor inn;
Adult bookstore, a so-called “head” shop, or check cashing facility;
Pawn shop;
Drilling for and/or removal of subsurface substances;
Service station or any facility storing or selling gasoline or diesel fuel in or
from tanks.

32



--------------------------------------------------------------------------------



 



EXHIBIT “I”
OPTION/S TO RENEW
1. Provided Tenant is not in default of its obligations under this Lease at the
date of such exercise and subject to Section 21 (i), Tenant shall have the
option to renew this Lease for two (2) subsequent period(s) of five (5) year(s),
from the expiration of the Primary Term of this Lease. Landlord may treat any
option as having not been exercised if Tenant is in default of any such
obligations at the date of commencement of the renewal period in question.
2. The option(s) aforesaid must be exercised in writing delivered by Tenant to
Landlord not later than three (3) months prior to the expiration of the Primary
Term, or as the case may be, any subsequent renewal period, and failing which
the said option(s) shall be waived by Tenant.
3. The terms and provisions applicable to the above renewal period(s) shall be
the same as apply to the Primary Term of this Lease, except that (i) rent shall
be as set forth in Section 4 below, (ii) Tenant shall have no further right to
renew this Lease after the expiration of the renewal period(s) above, and
(iii) Landlord shall not be required to pay any allowance or perform any work
with respect to the renewal period(s).
4. The Minimum Guaranteed Rental payable during the renewal period(s) shall be:

             
1st five (5) year option
  Years 6 — 8   $13.10 psf   $5,870.98 per month
 
  Years 9 — 10   $13.60 psf   $6,095.07 per month
 
           
2nd five (5) year option
  Years 11 — 12   $14.10 psf   $6,319.15 per month
 
  Years 13 — 15   $15.00 psf   $6,722.50 per month

33